Exhibit 10.1

EXECUTION VERSION

 

 

 

364-DAY CREDIT AGREEMENT

dated as of December 19, 2018,

among

THE WALT DISNEY COMPANY

(TO BE RENAMED AS TWDC ENTERPRISES 18 CORP.),

as Borrower,

TWDC HOLDCO 613 CORP.

(TO BE RENAMED AS THE WALT DISNEY COMPANY),

as Guarantor,

The LENDERS Party Hereto

and

CITIBANK, N.A.,

as Designated Agent

 

 

CITIBANK, N.A. and

JPMORGAN CHASE BANK, N.A.,

as Co-Administrative Agents

 

 

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

BNP PARIBAS SECURITIES CORP. and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers

BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, N.A.,

MIZUHO BANK, LTD.,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

ROYAL BANK OF CANADA,

SOCIETE GENERALE,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

TD SECURITIES (USA) LLC, and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

AGRICULTURAL BANK OF CHINA LTD., NEW YORK BRANCH,

BANCO SANTANDER, S.A., NEW YORK BRANCH,

BANK OF CHINA, LOS ANGELES BRANCH,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,

ING BANK N.V., DUBLIN BRANCH, and

STANDARD CHARTERED BANK,

as Managing Agents

 

 

 

[CS&M Ref No. 6701-824]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page       ARTICLE I            DEFINITIONS AND ACCOUNTING TERMS       
SECTION 1.01   Certain Defined Terms      1   SECTION 1.02   Computation of Time
Periods      15   SECTION 1.03   Accounting Terms      15     ARTICLE II     
AMOUNTS AND TERMS OF THE ADVANCES    SECTION 2.01   The Advances      16  
SECTION 2.02   Making the Advances      16   SECTION 2.03   Fees      17  
SECTION 2.04   Reduction of the Commitments      17   SECTION 2.05   Repayment
of Advances      18   SECTION 2.06   Interest on Advances      18   SECTION 2.07
  [Intentionally Omitted.]      18   SECTION 2.08   Interest Rate Determination
     18   SECTION 2.09   Optional Conversion of Advances      20   SECTION 2.10
  Prepayments of Advances      20   SECTION 2.11   Increased Costs      21  
SECTION 2.12   Illegality      23   SECTION 2.13   Payments and Computations   
  23   SECTION 2.14   Taxes      24   SECTION 2.15   Sharing of Payments, etc   
  28   SECTION 2.16   Mandatory Assignment by a Lender; Mitigation      28  
SECTION 2.17   Evidence of Debt      29   SECTION 2.18   Use of Proceeds      29
  SECTION 2.19   [Intentionally Omitted.]      29   SECTION 2.20   Extension of
Scheduled Termination Date      29   SECTION 2.21   Defaulting Lenders      31  
SECTION 2.22   Term-Out Option      32     ARTICLE III      CONDITIONS OF
LENDING    SECTION 3.01   Conditions Precedent to Effectiveness of Section 2.01
     33   SECTION 3.02   Conditions Precedent to Each Borrowing      34  
SECTION 3.03   Determinations Under Section 3.01      34  

 

i



--------------------------------------------------------------------------------

    ARTICLE IV            REPRESENTATIONS AND WARRANTIES        SECTION 4.01  
Representations and Warranties      34   SECTION 4.02   Additional
Representations and Warranties as of Each Extension Date and the Term-Out Date
     36     ARTICLE V      COVENANTS    SECTION 5.01   Affirmative Covenants   
  36   SECTION 5.02   Negative Covenants      38     ARTICLE VI      EVENTS OF
DEFAULT    SECTION 6.01   Events of Default      39     ARTICLE VII      THE
DESIGNATED AGENT    SECTION 7.01   Authorization and Action      40   SECTION
7.02   Exculpatory Provisions; Designated Agent’s Reliance      41   SECTION
7.03   The Designated Agent and its Affiliates      41   SECTION 7.04   Lender
Credit Decision      42   SECTION 7.05   Indemnification      42   SECTION 7.06
  Successor Designated Agent      42   SECTION 7.07   Enforcement of the
Guaranty      42   SECTION 7.08   Certain Lender Representations, Etc      43  
  ARTICLE VIII      MISCELLANEOUS    SECTION 8.01   Amendments, etc      44  
SECTION 8.02   Notices, etc      45   SECTION 8.03   No Waiver; Remedies      47
  SECTION 8.04   Costs and Expenses      47   SECTION 8.05   Right of Set-off   
  48   SECTION 8.06   Binding Effect      48   SECTION 8.07   Assignments and
Participations      48   SECTION 8.08   Indemnification      50   SECTION 8.09  
Confidentiality      51   SECTION 8.10   Patriot Act      52   SECTION 8.11  
Judgment      52   SECTION 8.12   Consent to Jurisdiction and Service of Process
     53   SECTION 8.13   Substitution of Currency      53  

 

ii



--------------------------------------------------------------------------------

SECTION 8.14   Governing Law      53   SECTION 8.15   Execution in Counterparts;
Interpretation      53   SECTION 8.16   Severability      54   SECTION 8.17   No
Fiduciary Relationship      54   SECTION 8.18   Non-Public Information      54  
SECTION 8.19   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions      54   SECTION 8.20   Waiver of Notice Period in Connection with
Termination of Existing Credit Agreement      55     ARTICLE IX      GUARANTY   
SECTION 9.01   The Guaranty      56   SECTION 9.02   Guaranty Unconditional     
56   SECTION 9.03   Continuing Guaranty; Discharge and Reinstatement      57  
SECTION 9.04   Waivers      57   SECTION 9.05   Subrogation      58   SECTION
9.06   Stay of Acceleration      58   SECTION 9.07   Taxes      58  

SCHEDULE

Schedule 1.01 – List of Applicable Lending Offices

Schedule 2.01 – Commitments

EXHIBITS

Exhibit A – Form of Notice of Borrowing

Exhibit B – Form of Assignment and Acceptance

Exhibit C – Form of Opinion of Borrower’s Counsel

 

iii



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT, dated as of December 19, 2018, among THE WALT DISNEY
COMPANY (to be renamed, on the Fox Acquisition Closing Date, as TWDC Enterprises
18 Corp.), a Delaware corporation (the “Borrower”), TWDC HOLDCO 613 CORP. (to be
renamed, on the Fox Acquisition Closing Date, as The Walt Disney Company), a
Delaware corporation (the “Guarantor”), the LENDERS party hereto and
CITIBANK, N.A., as designated agent (together with any successor designated
agent appointed pursuant to Article VII, the “Designated Agent”) for the Lenders
hereunder.

IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms.

As used in this Agreement (including the preamble hereto), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“21CF” means Twenty-First Century Fox, Inc., a Delaware corporation.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Agreement” means this 364-Day Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 8.01.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to any member of the Consolidated
Group concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in
effect at any time shall not be less than the Minimum Applicable Margin and
shall not exceed the Maximum Applicable Margin applicable to Eurocurrency Rate
Advances, and (ii) the Applicable Margin for Base Rate Advances in effect at any
time shall not be less than the Minimum Applicable Margin and shall not exceed
the Maximum Applicable Margin applicable to Base Rate Advances.



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.

“Assuming Lender” has the meaning specified in Section 2.20(c).

“Assumption Agreement” has the meaning specified in Section 2.20(c).

“Bail-In Action” has the meaning specified in Section 8.19.

“Bail-In Legislation” has the meaning specified in Section 8.19.

“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of (a) the Prime
Rate in effect for such day, (b) the NYFRB Rate in effect for such day plus 1/2
of 1.00%, and (c) the Eurocurrency Rate for a one-month Interest Period
commencing on such date plus 1.00%.

“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Information” has the meaning specified in Section 8.09.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York,
(b) if the applicable Business Day relates to Eurocurrency Rate Advances, on
which dealings are carried on in the London interbank market and (c) if the
applicable Business Day relates to Eurocurrency Rate Advances denominated in
Euro, on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system is open for the settlement of payments in Euro.

“CDS Determination Date” means (a) as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing, and (b) as to Base
Rate Advances, each Initial Base Rate Advance Date and thereafter the first
Business Day of each succeeding calendar quarter so long as Base Rate Advances
are outstanding.

“Co-Administrative Agents” means Citibank, N.A. and JPMorgan Chase Bank, N.A.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, the commitment of such Lender to make
Advances pursuant to Section 2.01, as such commitment may be reduced or
increased from time to time pursuant to the terms hereof. The initial amount of
each Lender’s Commitment is the amount set forth opposite such Lender’s name on
Schedule 2.01 hereto or, if such Lender has become a party hereto pursuant to an
Assumption Agreement or an Assignment and Acceptance, the amount set forth in
such Assumption Agreement or such Assignment and Acceptance, as the case may be.
As of the Effective Date, the aggregate amount of the Commitments is
$6,000,000,000.

“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Commitment Fee
Percentage  

Level 1

   At least A+ by S&P/A1 by Moody’s      0.030 % 

Level 2

   A by S&P/A2 by Moody’s      0.040 % 

Level 3

   A- by S&P/A3 by Moody’s      0.050 % 

Level 4

   Lower than A- by S&P/A3 by Moody’s or unrated      0.060 % 

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.

“Communications” has the meaning specified in Section 8.02(b).

“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Consolidated Group on a consolidated basis for such period,
as determined in accordance with GAAP for such period, plus (b) the sum of all
amounts which, in the determination of such consolidated net income or net loss,
as the case may be, for such period, have been deducted for (i) Consolidated
Interest Expense, (ii) consolidated income tax expense, (iii) consolidated
depreciation expense, (iv) consolidated amortization expense and (v) any
non-cash goodwill impairment charges, in each case determined in accordance with
GAAP for such period.

“Consolidated Group” means (a) prior to the Fox Acquisition Closing Date, the
Borrower and its Subsidiaries and (b) on and after the Fox Acquisition Closing
Date, the Guarantor and its Subsidiaries.

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Consolidated Group with respect to all outstanding Debt of the
Consolidated Group during such period, all as determined on a consolidated basis
for such period and in accordance with GAAP for such period.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.

“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt with a maturity of one year issued by the Borrower,
determined as of the close of business on the Business Day immediately preceding
such CDS Determination Date, as reported and interpolated by Markit Group
Limited or any

 

3



--------------------------------------------------------------------------------

successor thereto. If on the Business Day immediately preceding any CDS
Determination Date the Credit Default Swap Spread is unavailable, the Borrower
and the Lenders shall negotiate in good faith (for a period of up to thirty days
after such CDS Determination Date (such thirty-day period, the “Negotiation
Period”)) to agree on an alternative method for establishing the Applicable
Margin for Eurocurrency Rate Advances and Base Rate Advances. The Applicable
Margin for Eurocurrency Rate Advances and Base Rate Advances for any day which
falls during the Negotiation Period shall be based upon the Credit Default Swap
Spread most recently available prior to the Negotiation Period. If no such
alternative method is agreed upon during the Negotiation Period, the Applicable
Margin for Eurocurrency Rate Advances and Base Rate Advances for any day
subsequent to the end of the Negotiation Period shall be a rate per annum equal
to 75% of the Maximum Applicable Margin for Eurocurrency Rate Advances or Base
Rate Advances, as the case may be.

“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and
(e) obligations under direct or indirect guarantees in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.

“Declining Lender” has the meaning specified in Section 2.20(b).

“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent (or by the Borrower in the case of clause (e) below; provided that in the
absence of a concurring determination by the Designated Agent, without limiting
any other rights of the parties vis-a-vis such Defaulting Lender, the sole
consequence under Section 2.21(a) of such a determination by the Borrower shall
be a mandatory assignment by such Lender pursuant to the terms of Section 2.16
hereof, if requested by the Borrower), that has (a) failed to fund any portion
of its Advances within three Business Days of the date required to be funded by
it hereunder, (b) notified the Borrower, the Designated Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the Designated
Agent (based upon the reasonable belief that such Lender may not fulfill its
funding obligation), to confirm in writing that it will comply with the terms of
this Agreement relating to its funding obligations under this Agreement, unless
subject to a good faith dispute, provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Designated Agent, (d) otherwise failed to pay over to the Designated Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless subject to a good faith
dispute, or (e) become the subject of (or is reasonably likely not to fund its
obligations hereunder as a result of) a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment, or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding, appointment or action, provided that for
purposes of this clause (e), in the absence of a Bail-In Action, a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by any Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Lender with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender.

 

4



--------------------------------------------------------------------------------

“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).

“Designated Agent” has the meaning specified in the preamble to this Agreement.

“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 36852248 maintained by the Designated Agent at its
office at 1615 Brett Road, New Castle, Delaware 19720, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.

“Dollars” and the “$” sign each means lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent for such purpose.

“EEA Financial Institution” has the meaning specified in Section 8.19.

“EEA Member Country” has the meaning specified in Section 8.19.

“EEA Resolution Authority” has the meaning specified in Section 8.19.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution or any other Person (other than a natural
Person), which has been approved in writing by the Borrower and the Designated
Agent as an Eligible Assignee for purposes of this Agreement; provided that
neither the Borrower’s approval nor the Designated Agent’s approval shall be
unreasonably withheld; and provided further that the Borrower may withhold its
approval if the Borrower reasonably believes that an assignment to such Eligible
Assignee pursuant to Section 8.07 would result in the incurrence of increased
costs payable by the Borrower pursuant to Section 2.11 or 2.14.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.

“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which Dollars may be exchanged for such Committed Currency, as set forth at
approximately 11:00 A.M. (London time) on such date on the

 

5



--------------------------------------------------------------------------------

applicable Reuters World Currency Page; provided, however, that if such rate
does not appear on any Reuters World Currency Page, the Equivalent in Dollars of
any Committed Currency shall be determined by using the quoted spot rate at
which the principal office of the Designated Agent or one of its Affiliates, in
London, offers to exchange Dollars for such Committed Currency in London at or
about 11:00 A.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement;
and the “Equivalent” in any Committed Currency of Dollars on any date means the
equivalent in such Committed Currency of Dollars determined by using the rate at
which such Committed Currency may be exchanged for Dollars, as set forth at
approximately 11:00 A.M. (London time) on such date on the applicable Reuters
World Currency Page; provided, however, that if such rate does not appear on any
Reuters World Currency Page, the Equivalent in any Committed Currency of Dollars
shall be determined by using the quoted spot rate at which the principal office
of the Designated Agent or one of its Affiliates, in London, offers to exchange
such Committed Currency for Dollars in London at or about 11:00 A.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Parent’s controlled group, or under common control with the
Parent, within the meaning of Section 414 of the Code.

“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in subsection
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could reasonably be
expected to occur with respect to such Plan within the following 30 days;
(b) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (c) the cessation of operations by the Parent or any ERISA Affiliate at
a facility in the circumstances described in Section 4062(e) of ERISA; (d) the
withdrawal by the Parent or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the failure by the Parent or any ERISA
Affiliate to make a payment to a Plan described in Section 302 of ERISA; or
(f) the institution by the Pension Benefit Guaranty Corporation of proceedings
to terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition which is reasonably likely to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.19.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

6



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the rate per annum equal to (a) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service or such other source that publishes such rate as shall be
selected by the Designated Agent with the consent of the Borrower, not to be
unreasonably withheld), at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period (or, in the case of a
Eurocurrency Rate Advance denominated in Sterling, on the first day of such
Interest Period) (the “Screen Rate”) divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period
(provided that, if for any reason a Screen Rate (including an Interpolated
Screen Rate, as provided below) is not available, the term “Eurocurrency Rate”
shall mean, for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing, (i) an interest rate per annum equal to
the average (rounded upward to the nearest whole multiple of 1/16 of 1.00% per
annum, if such average is not such a multiple) of the rate per annum at which
deposits in Dollars or the applicable Committed Currency, as the case may be,
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period (or, in the
case of a Eurocurrency Rate Advance denominated in Sterling, on the first day of
such Interest Period) for a period equal to such Interest Period and in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing divided by (ii) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period). In the
event that the Eurocurrency Rate is to be determined by the Reference Banks, the
Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Designated
Agent on the basis of applicable rates furnished to and received by the
Designated Agent from the Reference Banks two Business Days before the first day
of such Interest Period (or, in the case of a Eurocurrency Rate Advance
denominated in Sterling, on the first day of such Interest Period), subject,
however, to the provisions of Section 2.08. If, as to any currency, no Screen
Rate shall be available for a particular Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate. For the avoidance of doubt, nothing in this Agreement shall obligate any
Reference Bank to provide the information referred to in clause (i) above.
Notwithstanding the foregoing, the Eurocurrency Rate shall in no event be less
than zero.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

 

7



--------------------------------------------------------------------------------

“Excluded Entity” means each of the Hong Kong Disneyland Entities, the Shanghai
Project Entities and the Specified Project Entities.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Existing Credit Agreement” means the 364-Day Credit Agreement dated as of
March 9, 2018, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and Citibank, N.A., as designated agent for
the lenders thereunder, as such agreement may have been amended, supplemented or
otherwise modified from time to time.

“Extending Lender” has the meaning specified in Section 2.20(b).

“Extension Date” has the meaning specified in Section 2.20(b).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fox Acquisition Closing Date” means the date of the consummation and closing of
the Fox Acquisition Transactions, as such date is confirmed by the Borrower to
the Designated Agent in writing or publicly announced by the Parent.

“Fox Acquisition Transactions” means the transactions under the Fox Merger
Agreement as a result of which the Borrower and 21CF will become direct
wholly-owned Subsidiaries of the Guarantor.

“Fox Merger Agreement” means that certain Agreement and Plan of Merger dated as
of December 13, 2017, as amended and restated as of June 20, 2018, among the
Borrower, 21CF, the Guarantor and certain other parties thereto (together with
all exhibits, schedules and disclosure letters thereto).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranteed Obligations” has the meaning specified in Section 9.01.

“Guarantor” has the meaning specified in the preamble to this Agreement.

 

8



--------------------------------------------------------------------------------

“Guaranty” means the guaranty and the other obligations of the Guarantor under
Article IX.

“Guaranty Beneficiaries” means the Designated Agent, the Lenders and any other
holders of Guaranteed Obligations.

“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.

“Hong Kong Disneyland Entity” means any subsidiary of the Parent and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Parent or any of its subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Hong Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong
Kong”, located at Penny’s Bay on Lantau Island, Hong Kong, which subsidiaries
and other Persons include, without limitation, as of the date hereof, Hongkong
International Theme Parks Limited, Hong Kong Disneyland Management Limited and
Walt Disney Holdings (Hong Kong) Limited.

“Indemnified Matters” has the meaning specified in Section 8.08.

“Indemnified Party” has the meaning specified in Section 8.08.

“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months as the Borrower may select, upon notice received by the
Designated Agent not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in any Committed Currency or (y) 1:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period for each Eurocurrency Rate Advance denominated in Dollars;
provided, however, that:

(i)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

 

9



--------------------------------------------------------------------------------

(iii)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

(iv)    the Borrower may not select for any Advance any Interest Period which
ends after the Scheduled Termination Date then in effect (or, in the event the
Term-Out Option has been exercised, the Maturity Date as it has been extended
pursuant thereto).

“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.

“IRS” means the U.S. Internal Revenue Service.

“Lenders” means, collectively, the Persons listed on Schedule 2.01, each
Assuming Lender that shall become a party hereto pursuant to Section 2.20 and
each Eligible Assignee that shall become a party hereto pursuant to
Section 8.07, in each case other than any such Person that shall have ceased to
be a party hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.

“Loan Documents” means this Agreement and each Note delivered pursuant to
Section 2.17(a), in each case as amended, modified, supplemented or restated
from time to time.

“Loan Party” means the Borrower and the Guarantor.

“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.

“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Parent that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $250,000,000 on such date.

“Maturity Date” means the Termination Date or, if applicable, any later date to
which the Maturity Date shall have been extended pursuant to Section 2.22.

 

10



--------------------------------------------------------------------------------

“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings
Level      

  

Public Debt Rating
S&P/Moody’s

   Maximum Applicable
Margin for
Eurocurrency Rate
Advances     Maximum
Applicable Margin
for Base Rate
Advances   Level 1    At least A+ by S&P/A1 by Moody’s      0.750 %      0.000
%  Level 2    A by S&P/A2 by Moody’s      1.000 %      0.000 %  Level 3    A- by
S&P/A3 by Moody’s      1.250 %      0.250 %  Level 4    Lower than A- by S&P/A3
by Moody’s or unrated      1.500 %      0.500 % 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Parent on or immediately prior
to such date.

“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings

Level      

  

Public Debt Rating
S&P/Moody’s

   Minimum Applicable
Margin for
Eurocurrency Rate
Advances     Minimum
Applicable Margin
for Base Rate
Advances   Level 1    At least A+ by S&P/A1 by Moody’s      0.150 %      0.000
%  Level 2    A by S&P/A2 by Moody’s      0.250 %      0.000 %  Level 3    A- by
S&P/A3 by Moody’s      0.375 %      0.000 %  Level 4    Lower than A- by S&P/A3
by Moody’s or unrated      0.500 %      0.000 % 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the Parent
or any ERISA Affiliate and at least one Person other than the Parent and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Parent or
an ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.17(a).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

 

11



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. (New York City time) on such day received by
the Designated Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligor” means the Borrower and, from and after the Fox Acquisition Closing
Date, each of the Borrower and the Guarantor.

“OFAC” means Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means (a) prior to the Fox Acquisition Closing Date, the Borrower and
(b) on and after the Fox Acquisition Closing Date, the Guarantor.

“Participant Register” has the meaning specified in Section 8.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Pub. L. 107-56 and all other laws and regulations relating to money-laundering
and terrorist activities.

“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(b).

“Prime Rate” means the rate of interest publicly announced from time to time by
Citibank, N.A. as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be

 

12



--------------------------------------------------------------------------------

determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage will be set in
accordance with Level 4 under the definition of “Maximum Applicable Margin”,
“Minimum Applicable Margin” or “Commitment Fee Percentage”, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Maximum Applicable Margin, the Minimum Applicable Margin and the
Commitment Fee Percentage shall be based upon the higher rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the
then-equivalent rating by S&P or Moody’s, as the case may be.

“Reference Banks” means each of BNP Paribas, Citibank, N.A. and JPMorgan Chase
Bank, N.A., or, in the event that fewer than two of such banks remain Lenders
hereunder at any time, any other commercial bank designated by the Borrower
(with the consent of such bank) and approved by the Majority Lenders as
constituting a “Reference Bank” hereunder, in each case, acting in its capacity
as a “Reference Bank” hereunder.

“Register” has the meaning specified in Section 8.07(c).

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower or the Guarantor, as applicable.

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., and any successor to its rating agency business.

“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the OFAC or similar trade or financial sanctions imposed,
administered or enforced by (a) the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union or (d) United Nations Security Council.

“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the Consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; and the Compendium
of United Nations Security Council Sanctions Lists.

“Scheduled Termination Date” means, as to any Lender, March 6, 2020, or, if the
Scheduled Termination Date shall have been extended pursuant to Section 2.20,
the latest date to which the Scheduled Termination Date shall have been so
extended with the consent of such Lender.

“Screen Rate” has the meaning assigned to that term in the definition of
“Eurocurrency Rate”.

“SEC” means the United States Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

“Shanghai Project Entity” means any subsidiary of the Parent and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Parent or any of its subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, to be known
as “Shanghai Disney”, “Shanghai Disneyland” or “Disneyland Resort Shanghai” or
by any similar name, to be located in the Pudong New Area, Shanghai, People’s
Republic of China, which subsidiaries and other Persons include, without
limitation, as of the date hereof, Shanghai International Theme Park Company
Limited, Shanghai International Theme Park Associated Facilities Company
Limited, Shanghai International Theme Park and Resort Management Company Limited
and WD Holdings (Shanghai), LLC.

“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the Parent
or an ERISA Affiliate and no Person other than the Parent and the ERISA
Affiliates or (ii) was so maintained and in respect of which the Parent or an
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Specified Project Entity” means:

(a)    DVD Financing, Inc.;

(b)    each Affiliate of the Parent organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Parent or any of its
subsidiaries, in each case, if:

(i)    such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);

(ii)    except for customary guarantees, keep-well agreements and similar credit
and equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Parent or any of its subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and

(iii)    the property over which Liens are granted to secure such Project Debt,
if any, consists solely of the assets and revenues of such particular project or
the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Parent referred to in clause (c) below; and

(c)    each Affiliate of the Parent organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the Parent
or any of its subsidiaries, the primary business of which is the direct or
indirect ownership, management or operation of, or provision of services to, any
Affiliate or other Person referred to in clause (b) above.

 

14



--------------------------------------------------------------------------------

“Subsidiary” means with respect to any Person, (a) any corporation (or foreign
equivalent) other than an Excluded Entity or (b) any general partnership,
limited partnership or limited liability company (or foreign equivalent) other
than an Excluded Entity (each, a “Non-Corporate Entity”), in either case, of
which more than 50% of the outstanding capital stock (or comparable interest)
having ordinary voting power (irrespective of whether at the time capital stock
(or comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means, as to each Lender, the earlier of (a) the Scheduled
Termination Date applicable to such Lender and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 6.01.

“Term-Out Date” has the meaning specified in Section 2.22.

“Term-Out Option” has the meaning specified in Section 2.22.

“Type” means, in respect of any Advance, whether such Advance is a Base Rate
Advance or a Eurocurrency Rate Advance.

“United States” and “U.S.” each means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” has the meaning specified in Section 8.19.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in
Section 4.01(c) dated September 29, 2018, hereafter occur by reason of the
promulgation of rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or successors thereto or agencies
with similar functions) and result in a change in the method of calculation of
any financial covenant or term related thereto contained in this Agreement, then
upon the request of either the Parent or the Designated Agent (acting at the
instruction of the Majority Lenders), the Parent and the Designated Agent shall
enter into negotiations to amend such financial covenant or other relevant terms
of this Agreement to eliminate the effect of any such change; provided further,
however, that upon such request and until such amendment becomes effective, such
financial covenant or other relevant terms shall be performed, observed and
determined in accordance with GAAP as in effect immediately prior to such
change.

 

15



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Commitment of such Lender then in effect; provided that the
Lenders shall not be obligated to, and shall not, make any Advances as part of a
Borrowing if after giving effect to such Borrowing the sum of the
then-outstanding aggregate amount of all Borrowings shall exceed the aggregate
amount of the Commitments then in effect. Each Borrowing shall be in an
aggregate amount of $5,000,000, £5,000,000, €5,000,000 or ¥500,000,000, as
applicable, or an integral multiple of $1,000,000, £1,000,000, €1,000,000 or
¥100,000,000, as applicable, in excess thereof, except that any Borrowing may be
in an amount equal to the remaining unused amount of the Commitments or the
Equivalent thereof in a Committed Currency. Each Borrowing shall consist of
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower from time to time may borrow under this Section 2.01, prepay
pursuant to Section 2.10 and reborrow under this Section 2.01.

SECTION 2.02 Making the Advances. (a)    Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances,
(y) 11:00 A.M. (London time) on the third Business Day prior to the date of a
proposed Borrowing comprised of Eurocurrency Rate Advances denominated in any
Committed Currency or (z) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of a proposed Borrowing comprised of Eurocurrency Rate
Advances denominated in Dollars, by the Borrower to the Designated Agent, which
shall give to each Lender prompt notice thereof. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be in writing, or by telephone confirmed
immediately in writing, in substantially the form of Exhibit A hereto,
specifying therein the requested (i) date of such Borrowing (which shall be a
Business Day), (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing comprised of
Eurocurrency Rate Advances, initial Interest Period and currency for each such
Advance. Each Lender shall, before (A) 1:00 P.M. (New York City time) on the
date of such Borrowing consisting of Advances denominated in Dollars or
(B) 1:00 P.M. (London time) on the date of such Borrowing consisting of Advances
denominated in any Committed Currency, make available for the account of its
Applicable Lending Office to the Designated Agent at the Designated Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Designated Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Designated Agent will make
such funds available to the Borrower at the office where the Designated Agent’s
Account is maintained (or to an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Notice of
Borrowing, in the case of Advances denominated in a Committed Currency).

(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by such Lender to fund the Eurocurrency Rate Advance to be made by such Lender
as part of such Borrowing when such Eurocurrency Rate Advance, as a result of
such failure, is not made on such date.

 

16



--------------------------------------------------------------------------------

(c)    Unless the Designated Agent shall have received notice from a Lender on
or prior to the date of any Borrowing that such Lender will not make available
to the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Designated Agent in respect of such amount in the
case of Advances denominated in Committed Currencies; provided, however, that
(i) within two Business Days after any Lender shall fail to make such ratable
portion available to the Designated Agent, the Designated Agent shall notify the
Borrower of such failure and (ii) if such Lender shall not have paid such
corresponding amount to the Designated Agent within two Business Days after such
demand is made of such Lender by the Designated Agent, the Borrower agrees to
repay to the Designated Agent forthwith upon demand by the Designated Agent to
the Borrower such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Designated Agent, at the interest rate applicable
at the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Designated Agent in
accordance with this Section 2.02(c), such amount shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.

(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03 Fees. (a)    Commitment Fee. The Borrower agrees to pay to each
Lender a commitment fee on the average daily unused amount of such Lender’s
Commitment (i) in the case of each Lender on the Effective Date, from the
Effective Date or (ii) in the case of any Lender that becomes a Lender after the
Effective Date, the effective date specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender, until, in each
case, the Termination Date (or, for the avoidance of doubt, the Term-Out Date)
payable quarterly in arrears on the first Business Day of each January, April,
July and October during the term of such Lender’s Commitment, commencing
January 2, 2019, and on the Termination Date, at the rate per annum equal to the
Commitment Fee Percentage in effect from time to time.

(b)    Term-Out Fees. In the event that the Borrower elects to exercise the
Term-Out Option under Section 2.22, then, on the Scheduled Termination Date, the
Borrower agrees to pay to the Designated Agent, for the account of each Lender,
a term-out fee equal to 0.75% of the aggregate principal amount of such Lender’s
outstanding Advances that have been termed out on the Scheduled Termination Date
pursuant to such exercise of the Term-Out Option.

SECTION 2.04 Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less than the then-outstanding
aggregate amount of Advances. Once terminated, such Commitments may not be
reinstated.

 

17



--------------------------------------------------------------------------------

SECTION 2.05 Repayment of Advances. The Borrower shall repay to each Lender on
the Maturity Date the aggregate principal amount of the Advances owing to such
Lender on such date.

SECTION 2.06 Interest on Advances. (a)    Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.

(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months after the first day of such Interest Period and
on the date such Eurocurrency Rate Advance shall be Converted or paid in full.

(b)    Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.

SECTION 2.07 [Intentionally Omitted.]

SECTION 2.08 Interest Rate Determination. (a)    If requested, each Reference
Bank may, but shall not be required to, furnish to the Designated Agent timely
information for the purpose of determining each Eurocurrency Rate. Subject to
Section 2.08(c), if any one or more of the Reference Banks shall not furnish
such timely information to the Designated Agent for the purpose of determining
such interest rate, the Designated Agent shall determine such interest rate on
the basis of timely information furnished by the remaining Reference Banks.

(b)    The Designated Agent shall give prompt notice to the Borrower and the
Lenders of (i) the applicable interest rate determined by the Designated Agent
and (ii) subject to Section 2.13(b), the details of such determination
(including, without limitation, disclosure of the Credit Default Swap Spread)
for purposes of Sections 2.06(a)(i) and/or 2.06(a)(ii).

(c)    If, at any time when the Eurocurrency Rate is being determined by
reference to rates furnished by the Reference Banks in accordance with the
definition of “Eurocurrency Rate”, fewer than two Reference Banks furnish timely
information to the Designated Agent for purposes of determining the Eurocurrency
Rate for any Eurocurrency Rate Advances, (i) the Designated Agent shall
forthwith notify

 

18



--------------------------------------------------------------------------------

the Borrower and the Lenders that the interest rate cannot be determined for
such Eurocurrency Rate Advances, (ii) each such Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, Convert into a Base Rate Advance (or, if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), (iii) each such Advance
denominated in a currency other than Dollars shall be prepaid and (iv) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended until the Designated Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(d)    If, with respect to any Eurocurrency Rate Advances in any currency,
(i) the Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in such currency in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing (or, in the case of a Borrowing
denominated in Sterling, on the date of such Borrowing) in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (B) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances in such currency for such Interest Period, the Designated Agent shall
forthwith so notify the Borrower and the Lenders, whereupon, unless, in the case
of a development referred to in the preceding clause (ii)(B), the Applicable
Margin shall be increased to reflect such costs as determined by such Majority
Lenders and as agreed by the Borrower, and in any event subject to
Section 2.08(e), (A) the obligation of the Lenders to make or continue at the
end of the Interest Period, or to Convert Base Rate Advances into, Eurocurrency
Rate Advances in such currency shall be suspended until the Designated Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (B) the Borrower will, on the last day of the
then-existing Interest Period therefor, (1) if such Eurocurrency Rate Advances
are denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any affected Committed Currency, prepay such Advances. The
Designated Agent shall use reasonable efforts to determine from time to time
whether the circumstances causing such suspension no longer exist and, promptly
after the Designated Agent knows that the circumstances causing such suspension
no longer exist, the Designated Agent shall notify the Borrower and the Lenders.

(e)    If at any time the Designated Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.08(d)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.08(d)(i) have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Designated Agent has made a
public statement identifying a specific date after which the Screen Rate shall
no longer be used for determining interest rates for loans, then the Designated
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurocurrency Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 8.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Designated Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (e) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
clause (e), only to the extent the Screen Rate for the applicable currency and
such Interest Period is not available or published at such time on a current
basis), clauses (A) and (B) of Section 2.08(d) shall be applicable.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any alternate rate of interest established
pursuant to this clause (e) (without giving effect to the Applicable Margin or
any alternative spread that may have been agreed upon over the applicable
Lenders’ deemed cost of funds) shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.

(f)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Designated Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.

(g)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, be Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.

SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (London time) on the third Business Day prior
to the date of the proposed Conversion in the case of a Conversion of Base Rate
Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances of one
Interest Period into Eurocurrency Rate Advances of another Interest Period, as
the case may be, and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances denominated in Dollars of one Type comprising the same
Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall, subject to the
provisions of Sections 2.08 and 2.12, be irrevocable and binding on the
Borrower.

SECTION 2.10 Prepayments of Advances. (a)    Optional. The Borrower may, upon
not less than (i) the same Business Day’s notice to the Designated Agent
received not later than 11:00 A.M. (New York City time) in the case of
Borrowings consisting of Base Rate Advances, (ii) three Business Days’ notice to
the Designated Agent received not later than 11:00 A.M. (New York City time) in
the case of Borrowings consisting of Eurocurrency Rate Advances denominated in
any Committed Currency, or (iii) three Business Days’ notice to the Designated
Agent received not later than 1:00 P.M. (New York City time) in the case of
Borrowings consisting of Eurocurrency Rate Advances denominated in Dollars,
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amounts of the Advances constituting part of the same Borrowings in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the

 

20



--------------------------------------------------------------------------------

principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $1,000,000 or an integral multiple
of $1,000,000 in excess thereof (or the Equivalent thereof in a Committed
Currency determined on the date notice of prepayment is given) and (y) in the
case of any such prepayment of Eurocurrency Rate Advances, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(b).

(b)    Mandatory. (i) If the Designated Agent provides a written notice in
conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the sum
of (A) the aggregate principal amount of all Advances denominated in Dollars
then outstanding and (B) the Equivalent in Dollars (determined on the third
Business Day prior to such date) of the aggregate principal amount of all
Advances denominated in Committed Currencies then outstanding exceeds 102% of
the aggregate Commitments of the Lenders on such date, the Borrower shall,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances necessary so that, after giving effect to such
prepayment of Advances, the sum of (A) and (B) above does not exceed 100% of the
aggregate Commitments of the Lenders on such date as set forth in the written
notice from the Designated Agent to the Borrower pursuant to the terms hereof.

(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders and such notice shall specify
the amount of such prepayment and contain a reasonably detailed calculation
thereof.

SECTION 2.11 Increased Costs. (a)    If, after the date hereof, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurocurrency Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any hereafter promulgated guideline or request from any
central bank or other Governmental Authority, including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), which guideline or request
(x) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets held by, deposits with or for the account of
or credit extended by any Lender or (y) imposes on any Lender any other
condition regarding this Agreement (including any assessment or charge on or
with respect to the Commitments or Advances, deposits or liabilities incurred to
fund Advances, assets consisting of Advances (but not unrelated assets) or
capital attributable thereto), there shall be any increase in the cost
(excluding any allocation of corporate overhead) to any Lender (which cost such
Lender reasonably determines in good faith is material) of agreeing to make or
making, funding or maintaining Eurocurrency Rate Advances, then such Lender
shall so notify the Borrower promptly after such Lender knows of such increased
cost and determines that such cost is material and the Borrower shall from time
to time, upon demand by such Lender (with a copy of such demand to the
Designated Agent), pay to the Designated Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate of such Lender as to the amount of such increased cost in
reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Lender’s method of allocating such costs is
fair and reasonable and that such Lender’s demand for payment of such costs
hereunder is not inconsistent with its treatment of other borrowers which, as a
credit matter, are substantially similar to the Borrower and which are subject
to similar provisions, submitted to the Borrower and the Designated Agent by
such Lender, shall be conclusive and binding for all purposes hereof, absent
manifest error. Notwithstanding the foregoing, the Borrower shall not be
required to pay any amount under this Section 2.11 relating to (i) costs that
are Excluded Taxes or are subject to indemnification under Section 2.14 or
(ii) reserve requirements that are included in the Eurocurrency Rate Reserve
Percentage.

 

21



--------------------------------------------------------------------------------

(b)    If, after the date hereof, either (i) the introduction of or change in or
in the interpretation of any law or regulation or (ii) the compliance by any
Lender with any hereafter promulgated guideline or request from any central bank
or other Governmental Authority, including, without limitation, any agency of
the European Union or similar monetary or multinational authority (whether or
not having the force of law), affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any entity
controlling such Lender and the amount of such capital or liquidity is
materially increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then such Lender shall so
notify the Borrower promptly after such Lender makes such determination and,
upon demand by such Lender (with a copy of such demand to the Designated Agent),
the Borrower shall pay to such Lender within five days from the date of such
demand, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such controlling entity in the light of
such circumstances, to the extent that such Lender reasonably determines in good
faith such increase in capital or liquidity to be material and allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate of such
Lender as to such amount in reasonable detail and stating the basis upon which
such amount has been calculated and certifying that such Lender’s method of
allocating such increase of capital is fair and reasonable and that such
Lender’s demand for payment of such increase of capital hereunder is not
inconsistent with its treatment of other borrowers which, as a credit matter,
are substantially similar to the Borrower and which are subject to similar
provisions, submitted to the Borrower and the Designated Agent by such Lender,
shall be conclusive and binding for all purposes hereof, absent manifest error.

(c)    The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Lender making demand for payment of any amount under this
Section 2.11 shall notify the Borrower not later than 12 months from the date
that such Lender should reasonably have known of such law, regulation, guideline
or request and the Borrower’s obligation to compensate such Lender for such
amount is contingent upon such Lender so notifying the Borrower; provided,
however, that any failure by such Lender to provide such notice shall not affect
the Borrower’s obligations under this Section 2.11 with respect to amounts
resulting from costs or increases of capital incurred after the date which
occurs 12 months immediately preceding the date on which such Lender notified
the Borrower of such law, regulation, guideline or request.

(d)    If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has theretofore been compensated by the Borrower
under this Section 2.11, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment. Amounts required to be paid by the Borrower
pursuant to this Section 2.11 shall be paid in addition to, and without
duplication of, any amounts required to be paid pursuant to Section 2.14.

(e)    For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be changes in law or regulation referred to
in paragraphs (a) and (b) of this Section, regardless of the date enacted,
adopted, promulgated or issued.

 

22



--------------------------------------------------------------------------------

(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Maturity Date) of all
payment obligations of the Borrower in respect of Advances hereunder.

SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance denominated in Dollars, the Borrower, within five
Business Days of notice from the Designated Agent or, if permitted by law, on
and as of the last day of the then-existing Interest Period for such
Eurocurrency Rate Advance, Converts it into a Base Rate Advance.

SECTION 2.13 Payments and Computations. (a)    The Borrower shall make each
payment hereunder (and under the Notes, if any), irrespective of any right of
set-off or counterclaim, except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency, not
later than 11:00 A.M. (New York City time) on the day when due, in Dollars to
the Designated Agent at the Designated Agent’s Account in same day funds. The
Borrower shall make each payment hereunder, irrespective of any right of set-off
or counterclaim, with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
9:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due, in such Committed Currency to the Designated Agent, by deposit of such
funds to the Designated Agent’s Account in same day funds. The Designated Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or fees ratably (other than amounts payable
pursuant to Sections 2.11, 2.14, 8.04 and 8.08) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of the extension of the Scheduled Termination Date
pursuant to Section 2.20, and upon the Designated Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Extension Date, the Designated
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 8.07(d), from
and after the effective date specified in such Assignment and Acceptance, the
Designated Agent shall make all payments hereunder and under the Notes, if any,
issued in connection therewith in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b)    All computations of interest based on clause (a) of the definition of
“Base Rate” or the Eurocurrency Rate with respect to Advances denominated in
Sterling shall be made by the Designated Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate with respect to Advances denominated in Dollars or Committed
Currencies other

 

23



--------------------------------------------------------------------------------

than Sterling, the NYFRB Rate, the Federal Funds Rate or the Overnight Bank
Funding Rate and of fees shall be made by the Designated Agent, on the basis of
a year of 360 days (or, in each case of Advances denominated in Committed
Currencies where market practice differs, in accordance with such market
practice after notification of the Borrower), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Designated Agent of an interest rate hereunder shall be conclusive and binding
for all purposes hereof, absent manifest error (it being understood and agreed
that, with respect to any Reference Bank, nothing in this Agreement shall
require the Designated Agent to disclose to any other party hereto (other than
the Borrower) any information regarding such Reference Bank or any rate provided
by such Reference Bank in accordance with the definition of “Eurocurrency Rate”,
including, without limitation, whether such Reference Bank has provided a rate
or the rate provided by any such Reference Bank).

(c)    Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

(d)    Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, but shall not be required to, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Designated Agent,
each Lender shall repay to the Designated Agent, forthwith on demand, such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Designated Agent, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Designated Agent in respect of such amount in the case of
Advances denominated in Committed Currencies.

SECTION 2.14 Taxes. (a)    Subject to Section 2.14(f), any and all payments by
the Borrower hereunder or under the Notes, if any, shall be made, in accordance
with Section 2.13, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding (i) in the case of each
Lender and the Designated Agent, taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, imposed on its income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Lender or the Designated Agent, as the case may be, is organized or any
political subdivision thereof, (ii) in the case of each Lender and the
Designated Agent, taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, imposed on its income, and franchise
taxes imposed on it by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof or by any other jurisdiction in
which such Lender or the Designated Agent, as the case may be, is doing business
that is unrelated to this Agreement, (iii) in the case of a Lender and the
Designated Agent, U.S. federal withholding taxes imposed on amounts payable to
or for the account of such recipient with respect to an applicable interest in
this Agreement, an Advance or a Commitment pursuant to a law in effect on the
date on which (A) such recipient acquires such interest in this Agreement,
Advance or Commitment, or (B) such recipient changes its lending office, except
in each case to the extent that, pursuant to this Section 2.14, amounts with
respect to such taxes, levies, imposts, deductions, charges or withholding, and
all liabilities with respect thereto, were payable either to such recipient’s
assignor immediately before such Lender or the Designated Agent became a party
hereto or to such Lender or the Designated Agent immediately before

 

24



--------------------------------------------------------------------------------

it changed its lending office, and (iv) in the case of each Lender and the
Designated Agent or other recipient of payments hereunder, any withholding taxes
imposed under FATCA (all such excluded taxes, levies, imposts, deductions,
charges and liabilities being referred to as “Excluded Taxes”, and all taxes
levies, imposts, deductions, charges, withholdings and liabilities that are not
Excluded Taxes being referred to as “Taxes”). Subject to Section 2.14(f), if the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Designated Agent, as the case may be,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions of Taxes (including deductions of Taxes applicable to
additional sums payable under this Section 2.14) such Lender or the Designated
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).

(c)    (i) Subject to Section 2.14(f), the Borrower will indemnify each Lender
and the Designated Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Lender or the Designated
Agent, as the case may be, and any liability (including penalties (to the extent
not imposed as a result of such Lender’s or the Designated Agent’s gross
negligence or willful misconduct), interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Designated Agent, as the case may be, makes written
demand therefor.

(ii) Each Lender will severally indemnify the Designated Agent, within 10 days
after demand therefor, for (A) any Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Designated Agent
for such Taxes and without limiting the obligation of the Borrower to do so),
(B) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(e) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes that are attributable to such Lender, in
each case, that are payable or paid by the Designated Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Designated Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Designated
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise payable by the Designated Agent to the Lender
from any other source against any amount due to the Designated Agent under this
Section 2.14(c)(ii).

(d)    Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.

(e)    (i) Each Lender that is a U.S. Person shall deliver to the Borrower and
the Designated Agent on or prior to the date of its execution and delivery of
this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.20 or
8.07, as the case may be, two true, accurate and complete original signed copies
of IRS Form W-9 for purposes

 

25



--------------------------------------------------------------------------------

of certifying that such Lender is exempt from United States backup withholding
tax on payments pursuant to this Agreement. Each Lender that is not a U.S.
Person shall deliver to the Borrower and the Designated Agent on or prior to the
date of its execution and delivery of this Agreement, and each such Lender that
is not a party hereto on the date hereof shall deliver to the Borrower and the
Designated Agent on or prior to the date on which such Lender becomes a Lender
hereunder pursuant to Section 2.20 or 8.07, as the case may be, two true,
accurate and complete original signed copies of (A) IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor or substitute form or forms required under the Code
or the applicable regulations promulgated thereunder), (B) IRS Form W-8ECI (or
any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder) or (C) IRS Form W-8IMY (or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) accompanied by IRS Form W-9, IRS Form
W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as appropriate, in each case for
purposes of certifying that such Lender is exempt from United States withholding
tax on payments pursuant to this Agreement. As applicable, each Lender further
agrees to deliver to the Borrower and the Designated Agent from time to time, as
reasonably requested by the Borrower or the Designated Agent, and in any case
before or promptly upon the occurrence of any events requiring a change in the
most recent form previously delivered pursuant to this Section 2.14(e), a true,
accurate and complete original signed copy of (A) IRS Form W-9 (or any successor
or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder), (B) IRS Form W-8BEN or IRS Form W-8BEN-E
(or any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder), (C) within 15 days prior to
every third anniversary of the date of delivery of the initial IRS Form W-8ECI
by such Lender (or more often if required by law) on which this Agreement is
still in effect, IRS Form W-8ECI (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder) or
(D) IRS Form W-8IMY(or any successor or substitute form or forms required under
the Code or the applicable regulations promulgated thereunder) accompanied by
IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as
appropriate, in each case for purposes of certifying that such Lender is exempt
from United States withholding tax on payments pursuant to this Agreement. If
any form or document referred to in this Section 2.14(e)(i) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by IRS Forms W-9, W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY, that any Lender reasonably considers to be
confidential, such Lender promptly shall give notice thereof to the Borrower and
the Designated Agent and shall not be obligated to include in such form or
document such confidential information; provided that such Lender certifies to
the Borrower that the failure to disclose such confidential information does not
increase the obligations of the Borrower under this Section 2.14.

(ii) If a payment made to a Lender under this Agreement would be subject to
United States withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Designated Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(f)    Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup

 

26



--------------------------------------------------------------------------------

withholding tax on payments hereunder (other than if such failure is due to a
change in law occurring subsequent to the date on which such form originally was
required to be provided), such Lender shall not be entitled to any payments
under this Section 2.14 with respect to United States withholding taxes;
provided, however, that should a Lender become subject to United States
withholding taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such United States withholding taxes.

(g)    Without affecting its rights under this Section 2.14 or any other
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.

(h)    Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States to which such Lender may be entitled by
reason of the location of such Lender’s Applicable Lending Office or its place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower in accordance with this Section 2.14, and (ii) otherwise
to cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.

(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

(j)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.

 

27



--------------------------------------------------------------------------------

SECTION 2.15 Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Advances made by it (other than pursuant to
Section 2.11, 2.14, 8.04 or 8.08) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any Lender
(a) requests from the Borrower either reimbursement for increased costs pursuant
to Section 2.11, or payment of or reimbursement for Taxes pursuant to
Section 2.14, or if any Lender notifies the Designated Agent that it is unlawful
for such Lender or its Eurocurrency Lending Office to perform its obligations
hereunder pursuant to Section 2.12, (b) has failed to consent to a proposed
amendment, waiver or consent that under Section 8.01 requires the consent of all
the Lenders (or all the affected Lenders) and with respect to which the Majority
Lenders shall have granted their consent or (c) is a Defaulting Lender, (i) in
the case of clause (a), such Lender will, upon three Business Days’ notice by
the Borrower to such Lender and the Designated Agent, to the extent not
inconsistent with such Lender’s internal policies and applicable legal and
regulatory restrictions, use reasonable efforts to make, fund or maintain its
Eurocurrency Rate Advances through another office of such Lender if (A) as a
result thereof, the additional amounts required to be paid pursuant to
Section 2.11 or 2.14, as applicable, in respect of such Eurocurrency Rate
Advances would be materially reduced or the provisions of Section 2.12 would not
apply to such Lender, as applicable, and (B) as determined by such Lender in
good faith but in its sole discretion, the making or maintaining of such
Eurocurrency Rate Advances through such other office would not otherwise
materially and adversely affect such Eurocurrency Rate Advances or such Lender
and (ii) in case of clauses (a), (b) and (c), unless such Lender has theretofore
taken steps to remove or cure, and has removed or cured, the conditions creating
such obligation to pay such additional amounts or the circumstances described in
Section 2.12 or has consented to the amendment, waiver or consent specified in
clause (b), or is no longer a Defaulting Lender (other than if it became a
Defaulting Lender due to a Bail-In Action, in which case such Borrower’s right
shall continue notwithstanding), the Borrower may designate an Eligible Assignee
to purchase for cash (pursuant to an Assignment and Acceptance) all, but not
less than all, of the Advances then owing to such Lender and to acquire and
assume all, but not less than all, of such Lender’s rights and obligations
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each such Advance
then owing to such Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid fees owing thereto and, in addition, (A) all additional cost
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder, and all other accrued and unpaid amounts
owing to such Lender hereunder, at such time shall be paid to such Lender and
(B) if such Eligible Assignee is not otherwise a Lender at such time, any
applicable processing and recordation fee under Section 8.07(a) for such
assignment shall have been paid; provided that, in the case of any assignment
resulting from the circumstances specified in clause (b), the Eligible Assignee
shall have consented to the applicable amendment, waiver or consent and, as a
result of such assignment and any contemporaneous assignments, the applicable
amendment, waiver or consent can be effected.

 

28



--------------------------------------------------------------------------------

SECTION 2.17 Evidence of Debt. (a)    Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Designated Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender
(each, a “Note”), payable to such Lender in a principal amount equal to the
Commitment of such Lender; provided, however, that the execution and delivery of
such promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.

(b)    The Register maintained by the Designated Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by the Designated Agent, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the amount of any sum received by
the Designated Agent from the Borrower hereunder and each Lender’s share
thereof.

(c)    Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Parent and its subsidiaries, including the Borrower.
Notwithstanding the foregoing provisions of this Section 2.18, neither the
Borrower nor the Parent will use the proceeds of any Advance to purchase the
capital stock of any corporation in a transaction, or as part of a series of
transactions, (i) the purpose of which is, at the time of any such purchase, to
acquire control of such corporation or (ii) the result of which is the ownership
by the Parent and its Subsidiaries of 10% or more of the capital stock of such
corporation, in either case if the board of directors of such corporation has
publicly announced its opposition to such transaction.

SECTION 2.19 [Intentionally Omitted.]

SECTION 2.20 Extension of Scheduled Termination Date. (a)    At least 45 days
but not more than 60 days prior to the Scheduled Termination Date, the Borrower
may, by written notice to the Designated Agent, request an extension of the
Scheduled Termination Date for an additional 364-day period from its then
scheduled date. The Designated Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
30 days prior to the Scheduled Termination Date, notify the Borrower and the
Designated Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Designated Agent and the
Borrower in writing of its consent to any such request for extension of the
Scheduled Termination Date at least 30 days prior to the Scheduled Termination
Date, such Lender shall be deemed to be a Declining Lender with respect to such
request. The Designated Agent shall notify the Borrower not later than 25 days
prior to the Scheduled Termination Date of the decision of the Lenders regarding
the Borrower’s request for an extension of the Scheduled Termination Date.

 

29



--------------------------------------------------------------------------------

(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Scheduled Termination
Date in effect at such time shall, effective as of the Scheduled Termination
Date theretofore in effect (the “Extension Date”), be extended for an additional
364-day period; provided that (i) on such Extension Date, no Event of Default,
or event that with the giving of notice or passage of time or both would
constitute an Event of Default, shall have occurred and be continuing, or would
occur as a consequence thereof, (ii) the representations and warranties
contained in Section 4.02 shall be true and correct in all material respects on
and as of such Extension Date, before and after giving effect to the extension
of the Scheduled Termination Date, and (iii) on or prior to such Extension Date,
the Borrower shall not have exercised the Term-Out Option. If fewer than all of
the Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.20, subject to the Parent’s or the Borrower’s
satisfaction, as applicable, of the conditions set forth in clauses (i) through
(iii) above, the Scheduled Termination Date shall, effective as of the
applicable Extension Date, be extended as to those Lenders that so consented
(each, an “Extending Lender”) but shall not be extended as to any other Lender
(each, a “Declining Lender”). To the extent that the Commitment of any Declining
Lender is not assumed in accordance with subsection (c) of this Section 2.20 on
or prior to the applicable Extension Date, the Commitment of such Declining
Lender shall automatically terminate in whole on such Extension Date without any
further notice or other action by the Borrower, such Lender or any other Person,
and any outstanding Advances due to such Declining Lender shall be paid in full
on such Extension Date (and on such Extension Date the Borrower shall also make
such other prepayments of Advances as shall be required in order that, after
giving effect thereto and to the termination of the Commitments of, and all
payments to, the Declining Lenders pursuant to this sentence, the sum of (A) the
aggregate principal amount of all Advances denominated in Dollars then
outstanding and (B) the Equivalent in Dollars of the aggregate principal amount
of all Advances denominated in Committed Currencies then outstanding will not
exceed the aggregate Commitments); provided that such Declining Lender’s rights
under Sections 2.11, 2.14, 8.04 and 8.08, and its obligations under
Section 7.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Scheduled Termination Date.

(c)    If there are any Declining Lenders, the Borrower may arrange for one or
more Extending Lenders or other Eligible Assignees that will agree to the
extension of the Scheduled Termination Date to assume, effective as of the
Extension Date, any Declining Lender’s Commitment and all of the obligations of
such Declining Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Declining Lender (each Eligible Assignee
that accepts an offer to assume a Declining Lender’s Commitment in accordance
with this Section 2.20(c), an “Assuming Lender”); provided, however, that the
amount of the Commitment of any such Assuming Lender as a result of such
substitution shall in no event be less than $25,000,000 unless the amount of the
Commitment of such Declining Lender is less than $25,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; provided further that:

(i)    any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;

(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and

 

30



--------------------------------------------------------------------------------

(iii)    with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;

provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
8.04 and 8.08, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to the applicable Extension Date, (A) each Assuming
Lender, if any, shall have delivered to the Borrower and the Designated Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Designated Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Designated Agent and (B) any
such Extending Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Designated Agent as to the increase in the amount of its
Commitment. Each Declining Lender being replaced pursuant to this Section 2.20
shall deliver to the Designated Agent on or before the applicable Extension Date
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) above, each such
Extending Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Declining Lender under this Agreement and shall be a Lender
for all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Declining Lender
hereunder shall, by the provisions hereof, be released and discharged.

(d)    If all of the Extending Lenders and Assuming Lenders (after giving effect
to any assignments and assumptions pursuant to subsection (c) of this
Section 2.20) consent in writing to a requested extension (whether by written
consent pursuant to subsection (a) of this Section 2.20, by execution and
delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Designated Agent shall so notify the
Borrower, and, so long as (i) no Event of Default, or event that with the giving
of notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing as of such Extension Date, or would occur as a
consequence thereof, (ii) the representations and warranties contained in
Section 4.02 shall be true and correct in all material respects on and as of
such Extension Date, before and after giving effect to the extension of the
Scheduled Termination Date, and (iii) the Borrower shall not have exercised the
Term-Out Option, the Scheduled Termination Date then in effect shall be extended
for the additional 364-day period, as described in subsection (a) of this
Section 2.20, and all references in this Agreement, and in the Notes, if any, to
the “Scheduled Termination Date” shall, with respect to each Extending Lender
and each Assuming Lender for such Extension Date, refer to the Scheduled
Termination Date as so extended. Promptly following each Extension Date, the
Designated Agent shall notify the Lenders (including, without limitation, each
Assuming Lender) of the extension of the Scheduled Termination Date in effect
immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Extending Lender and each such
Assuming Lender.

SECTION 2.21 Defaulting Lenders. (a)    Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:

(i)    no commitment fee shall accrue or at any time be payable for such period
on the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03(a); and

 

31



--------------------------------------------------------------------------------

(ii)    the Commitment and outstanding Advances of each Defaulting Lender shall
be disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.

(b)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(v) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

(c)    In the event that the Designated Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then (i) such Lender shall cease to be a Defaulting
Lender for all purposes hereof (but shall not be entitled to receive any
commitment fees accrued during the period when it was a Defaulting Lender, and
all waivers, amendments and other modifications effected without its consent in
accordance with the provisions of Section 8.01 and this Section 2.21 during such
period shall be binding on it) and (ii) such Lender shall purchase at par such
of the Advances of the other Lenders as the Designated Agent shall determine to
be necessary in order for the Lenders to hold such Advances ratably in
accordance with their Commitments.

(d)    No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this
Section are in addition to other rights and remedies that the Borrower, the
Designated Agent or any Non-Defaulting Lender may have against such Defaulting
Lender.

SECTION 2.22 Term-Out Option. The Borrower may, by irrevocable written notice to
the Designated Agent given not fewer than 15 days prior to the Scheduled
Termination Date, elect (such election, the “Term-Out Option”), effective as of
the Scheduled Termination Date (the “Term-Out Date”), to extend the Maturity
Date for all or, on a ratable basis as among the Lenders, a portion of the
Advances outstanding on such date to March 6, 2021; provided that such extension
of the Maturity Date shall become effective only if, on the Term-Out Date,
(a) no Event of Default, or event that with the giving of notice or passage of
time or both would constitute an Event of Default, shall have occurred and be
continuing, or would occur as consequence of the exercise of the Term-Out
Option, (b) the representations and warranties contained in Section 4.02 shall
be correct in all material respects on and as of the Term-Out Date, before and
after giving effect to the Term-Out Option, and (c) the Borrower shall pay the
term-out fee to the Designated Agent for the account of each Lender pursuant to
Section 2.03(b). In the event the Maturity

 

32



--------------------------------------------------------------------------------

Date shall be so extended, (i) all Advances that are subject to such extension
and outstanding on the Scheduled Termination Date shall continue to constitute
Advances following such date, (ii) all Advances that are not subject to such
extension but are outstanding on the Scheduled Termination Date shall be repaid
on such date, (iii) the Commitments will terminate and the commitment fee shall
cease to accrue, in each case on the Scheduled Termination Date, and (iv) the
Borrower may not borrow or reborrow any additional Advances on or after such
date.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 8.01:

(a)    the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;

(b)    the Designated Agent shall have received on or before the Effective Date
the following, each dated as of the Effective Date: (i) certified copies of the
organizational documents of each Loan Party and the resolutions of the Board of
Directors of each Loan Party or the Executive Committee of each such Board of
Directors, authorizing the execution and delivery of this Agreement and the
other documents related hereto; (ii) a certificate of the Secretary or an
Assistant Secretary of each Loan Party, certifying the name and true signature
of the officer of such Loan Party executing this Agreement on its behalf;
(iii) a certificate of a Responsible Officer of the Borrower, certifying as to
the satisfaction of the conditions set forth in Sections 3.01(d), 3.01(e) and
3.01(f); and (iv) opinions of counsel for each Loan Party (which may be in-house
counsel, external counsel or a combination of the two), substantially to the
effect set forth in Exhibit C hereto;

(c)    any consents or approvals of governmental or regulatory authorities, and
any consents or approvals of third parties required under material agreements of
any Loan Party, that in either case are necessary in connection with this
Agreement or the consummation of the transactions contemplated hereby shall have
been obtained and shall remain in effect;

(d)    there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Consolidated Group, taken as
a whole, since September 29, 2018, except as disclosed in reports filed by the
Consolidated Group, if any, during the period from September 29, 2018, to the
date hereof pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended, copies of which have been furnished to the Lenders prior to the date
hereof (including by posting on the website of the SEC at http://www.sec.gov);

(e)    all of the representations and warranties contained in Section 4.01 shall
be correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);

(f)    no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or that
with the giving of notice or passage of time or both would constitute an Event
of Default; and

 

33



--------------------------------------------------------------------------------

(g)    all advances, interest, fees and other amounts accrued for the accounts
of or owed to the lenders under the Existing Credit Agreement (whether or not
due at the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under the Existing Credit Agreement shall have been
or shall simultaneously be terminated.

SECTION 3.02 Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

(a)    the representations and warranties contained in Section 4.01 (other than
Section 4.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
correct in all material respects on and as of such earlier date); and

(b)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Loan Parties of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties. As of the Effective Date and from
time to time thereafter as required under this Agreement, the Loan Parties
represent and warrant as follows:

(a)    Each Loan Party is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation. Each Loan
Party is duly qualified and in good standing as a foreign corporation authorized
to do business in each jurisdiction (other than its jurisdiction of
incorporation) in which the nature of its activities or the character of the
properties it owns or leases make such qualification necessary and in which the
failure so to qualify would have a material adverse effect on the financial
condition or operations of the Consolidated Group, taken as a whole.

(b)    The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder and by the Guarantor of this
Agreement are, in each case, within such Loan Party’s corporate powers, have
been duly authorized by all necessary corporate action on the part of such Loan
Party and do not contravene (i) such Loan Party’s certificate of incorporation
or by-laws or (ii) any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or any material contractual restriction binding
on or affecting such Loan Party; no authorization or approval

 

34



--------------------------------------------------------------------------------

or other action by, and no notice to or filing with, any Governmental Authority
or regulatory body is required for the due execution, delivery and performance
by the Borrower of this Agreement or the Notes, if any, or by the Guarantor of
this Agreement, in each case, except such as have been obtained or made and are
in full force and effect; and this Agreement is and each of the Notes, when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party or, in the case of the Notes, the Borrower, enforceable against such
Loan Party in accordance with their respective terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity, and for the
avoidance of doubt, subject to the occurrence of the Fox Acquisition Closing
Date, in the case of the Guaranty.

(c)    The Parent’s most recent annual report on Form 10-K, containing the
consolidated balance sheet of the Consolidated Group, and the related
consolidated statements of income and of cash flows of the Consolidated Group,
copies of which have been furnished to each Lender pursuant to
Section 5.01(e)(ii) or as otherwise furnished to the Lenders (including by
posting on the website of the SEC at http://www.sec.gov), fairly present the
consolidated financial condition of the Consolidated Group as at the date of
such balance sheet and the consolidated results of operations of the
Consolidated Group for the fiscal year ended on such date, all in accordance
with GAAP consistently applied.

(d)    There is no pending or, to the Parent’s knowledge, threatened claim,
action or proceeding affecting any member of the Consolidated Group which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Consolidated Group, taken as a whole (other than
any claim, action or proceeding arising from or related to the Fox Acquisition
Transactions), or which could reasonably be expected to affect the legality,
validity or enforceability of this Agreement; and to the Parent’s knowledge,
each member of the Consolidated Group has complied, and is in compliance, with
all applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Consolidated Group, taken as a whole.

(e)    No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Consolidated Group, taken as a whole; neither the
Parent nor any ERISA Affiliate has incurred or is reasonably expected to incur
any material withdrawal liability (as defined in Part I of Subtitle E of
Title IV of ERISA) to any Multiemployer Plan; and no Multiemployer Plan of the
Parent or any ERISA Affiliate is reasonably expected to be terminated, within
the meaning of Title IV of ERISA.

(f)    The Parent has implemented and will maintain policies and procedures
designed to ensure compliance by each member of the Consolidated Group and their
directors, officers and employees with applicable Anti-Corruption Laws and
Sanctions Laws, and is in compliance with applicable Anti-Corruption Laws and
Sanctions Laws in all material respects. No member of the Consolidated Group
and, to the knowledge of the Parent, no director, officer or employee of any
member of the Consolidated Group acting in connection with or benefitting from
the credit facility established hereby, is a Sanctioned Person. No borrowing of
Advances will be made by the Borrower (A) for the purpose of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person, in violation of applicable Anti-Corruption Laws or
(B) for the purpose of financing, funding or facilitating unauthorized
transactions with any Sanctioned Person. To the knowledge of the Parent, no
transactions undertaken by any member of the Consolidated Group hereunder will
be undertaken in violation of applicable Anti-Corruption Laws or Sanctions Laws.

 

35



--------------------------------------------------------------------------------

SECTION 4.02 Additional Representations and Warranties as of Each Extension Date
and the Term-Out Date. The Parent represents and warrants on each Extension Date
and the Term-Out Date (and at no other time) that, as of each such date, the
following statements shall be true:

(a)    there has been no material adverse change in the business, financial
condition or results of operations of the Consolidated Group, taken as a whole,
since the date of the audited financial statements of the Parent most recently
delivered to the Lenders pursuant to Section 5.01(e)(ii) prior to the applicable
Extension Date or the Term-Out Date, as the case may be (except as disclosed in
periodic or other reports filed by the Parent pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, during the period from the date of
the then most recently delivered audited financial statements of the Parent
pursuant to Section 5.01(e)(ii) to the date of the notice of the Borrower’s
request for an extension of the Scheduled Termination Date related to such
Extension Date pursuant to Section 2.20 or exercise of the Term-Out Option
pursuant to Section 2.22, as the case may be); and

(b)    the representations and warranties contained in Section 4.01 are correct
in all material respects on and as of such date, as though made on and as of
such date (except to the extent that such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).

ARTICLE V

COVENANTS

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Parent will, unless the
Majority Lenders shall otherwise consent in writing:

(a)    Compliance with Laws, etc. Comply, and cause each member of the
Consolidated Group to comply, in all material respects with all applicable laws,
rules, regulations, permits, orders, consent decrees and judgments binding on
any member of the Consolidated Group, including ERISA and the Patriot Act, the
failure with which to comply would have a material adverse effect on the
financial condition or operations of the Consolidated Group, taken as a whole.

(b)    Payment of Taxes, etc. Pay and discharge, and cause each member of the
Consolidated Group to pay and discharge, before the same shall become
delinquent, if the failure to pay and discharge would have a material adverse
effect on the financial condition or operations of the Consolidated Group, taken
as a whole, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims which, if
unpaid, would by law become a Lien upon its property; provided, however, that no
member of the Consolidated Group shall be required to pay or discharge any such
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.

(c)    Preservation of Corporate Existence, etc. Subject to Section 5.02(a),
preserve and maintain (and, if the Parent shall not be the Borrower, cause the
Borrower to preserve and maintain) its corporate existence, rights (charter and
statutory) and franchises; provided, however, that no Loan Party shall be
required to preserve any right or franchise if the loss thereof would not have a
material adverse effect on the business, financial condition or operations of
the Consolidated Group, taken as a whole. On and after the Fox Acquisition
Closing Date, the Guarantor shall cause the Borrower to be a direct or indirect
Subsidiary of the Guarantor.

(d)    Maintenance of Interest Coverage Ratio. Maintain as of the last day of
each fiscal quarter of the Parent, commencing with the first fiscal quarter of
the Parent following the Effective Date, the ratio of (i) Consolidated EBITDA
for the Measurement Period ending on such day to (ii) Consolidated Interest
Expense for the Measurement Period ending on such day of not less than 3.00 to
1.00.

 

36



--------------------------------------------------------------------------------

(e)    Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders:

(i)    as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Parent, a copy of
the Parent’s quarterly report on Form 10-Q as filed with the SEC, in each case
containing a consolidated balance sheet of the Parent as of the end of such
fiscal quarter and consolidated statements of income and of cash flows of the
Parent for the period commencing at the end of the previous fiscal year and
ending with the end of such fiscal quarter, and a certificate of any of the
Parent’s Chairman of the Board of Directors, President, Chief Financial Officer,
Treasurer, Assistant Treasurer or Controller (A) stating that no Event of
Default, or event that with the giving of notice or passage of time or both
would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Parent in determining compliance with the covenant contained in Section 5.01(d);
provided that the quarterly report on Form 10-Q required to be delivered
pursuant to this paragraph shall be deemed to be delivered if such report shall
have been posted and shall be available on the website of the SEC at
http://www.sec.gov;

(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of the Parent, a copy of the Parent’s annual report on Form
10-K as filed with the SEC, containing consolidated financial statements of the
Parent for such fiscal year and a certificate of any of the Parent’s Chairman of
the Board of Directors, President, Chief Financial Officer, Treasurer, Assistant
Treasurer or Controller (A) stating that no Event of Default, or event that with
the giving of notice or passage of time or both would constitute an Event of
Default, has occurred and is continuing and (B) containing a schedule which sets
forth the computations used by the Parent in determining compliance with the
covenant contained in Section 5.01(d); provided that the annual report on Form
10-K required to be delivered pursuant to this paragraph shall be deemed to be
delivered if such report shall have been posted and shall be available on the
website of the SEC at http://www.sec.gov;

(iii)    promptly after a Responsible Officer of the Parent obtains actual
knowledge of the occurrence of an Event of Default or an event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of a Responsible Officer of the Parent setting forth
details of such Event of Default or event continuing on the date of such
statement, and the action which the Parent has taken and proposes to take with
respect thereto;

(iv)    promptly after a Responsible Officer of the Parent obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any member of the Consolidated
Group of the type described in Section 4.01(d);

(v)    promptly after a Responsible Officer of the Parent obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against any member of the Consolidated Group or any of their respective
properties which could reasonably be expected to materially and adversely affect
the financial condition or operations of the Consolidated Group, taken as a
whole;

(vi)    promptly after a Responsible Officer of the Parent obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Consolidated Group, taken as a whole, a statement of any of
the Parent’s Chairman of the Board of Directors, President, Chief Financial
Officer, Treasurer, Assistant Treasurer or Controller describing such ERISA
Event and the action, if any, which the Parent has taken and proposes to take
with respect thereto;

 

37



--------------------------------------------------------------------------------

(vii)    promptly after a Responsible Officer of the Parent obtains actual
knowledge of receipt thereof by the Parent or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Parent or
any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Consolidated
Group, taken as a whole, (B) the termination, within the meaning of Title IV of
ERISA, of any Multiemployer Plan, which termination could reasonably be expected
to materially and adversely affect the financial condition or operations of the
Consolidated Group, taken as a whole, or (C) the amount of liability incurred,
or which may be incurred, by the Parent or any ERISA Affiliate in connection
with any event described in clause (vii)(A) or (vii)(B) above; and

(viii)    such other material information reasonably related to any Lender’s
credit analysis of any member of the Consolidated Group as any Lender through
the Designated Agent may from time to time reasonably request.

For the avoidance of doubt, all references in this Section 5.01, in Section 4.01
or 4.02 or elsewhere in this Agreement to any annual, quarterly or other reports
filed with the SEC by the Parent or any financial statements of the Parent, and
all determinations of Consolidated EBITDA or Consolidated Interest Expense for
any Measurement Period, in each case, will be determined (x) prior to such time
on or after the Fox Acquisition Closing Date as the Guarantor first files its
annual or quarterly report with the SEC, by reference to the Borrower being the
Parent and (y) thereafter, by reference to the Guarantor being the Parent but,
where applicable for any such determination, taking into account and combining
any portion of the relevant period during which the Borrower produced the
relevant financial statements, mutatis mutandis.

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, no Loan Party will, without the
written consent of the Majority Lenders:

(a)    Mergers, etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Consolidated Group,
taken as a whole (whether now owned or hereafter acquired), to, any Person, or
permit any member of the Consolidated Group to do so, unless (i) immediately
after giving effect to such proposed transaction, no Event of Default or event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (ii) in the case of any such merger to which
any Loan Party is a party, such Loan Party is the surviving corporation, it
being understood that, subject to the compliance with clause (ii) above, nothing
in this Section 5.02(a) shall be deemed to restrict the consummation of the Fox
Acquisition Transactions (including the disposition of Regional Sports Network
required in connection therewith).

 

38



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance, or any fee or other amount payable under this Agreement, in each case
within three Business Days after such interest, fee or other amount becomes due
and payable; or

(b)    Any representation or warranty made by any Loan Party herein or by any
Loan Party (or any of its officers) in writing that is identified as delivered
in connection with this Agreement shall prove to have been incorrect in any
material respect when made; or

(c)    Any Loan Party shall fail to perform or observe any covenant applicable
to it contained in Section 5.01(c) (solely as to the last sentence of such
Section), Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or

(d)    Any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement applicable to such Loan Party on its
part to be performed or observed if the failure to perform or observe such other
term, covenant or agreement shall remain unremedied for 30 days after written
notice thereof shall have been given to the Parent by the Designated Agent or
the Majority Lenders; or

(e)    (i) Any member of the Consolidated Group shall fail to pay any principal
of or premium or interest on any Debt of such member of the Consolidated Group
which is outstanding in a principal amount of at least $250,000,000 in the
aggregate (but excluding Debt arising hereunder) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure (A) shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Debt and (B) shall not have been cured or waived; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; provided that (1) clause (iii) above shall not
apply (and it is understood that clause (ii) above does not apply) to any
prepayment, redemption, purchase or defeasance of any such Debt incurred for the
purpose of financing, in whole or in part, any acquisition (including the Fox
Acquisition Transactions) if such prepayment, redemption, purchase or defeasance
is required to be made (A) as a result of such acquisition failing to be
consummated or (B) with the proceeds of any sale or other disposition of assets,
any incurrence of any other Debt or any issuance of any equity interests by any
member of the Consolidated Group, (2) clause (iii) above shall not apply (and it
is understood that clause (ii) above does not apply) to any prepayment,
redemption, purchase or defeasance of any such Debt of any Person acquired by
the Parent or any of its Subsidiaries after the date hereof (including 21CF and
its subsidiaries) if such prepayment, redemption, purchase or defeasance is
required to be made as a result of the consummation of such acquisition
(including, in the case of 21CF and its subsidiaries, the Fox Acquisition
Transactions) and (3) it is understood that clauses (ii) and (iii) above do not
apply to any demand for payment of any such Debt that, by its terms, is due on
demand made at any time (howsoever described); or

(f)    The Parent, the Borrower or any Material Subsidiary shall generally not
pay its Debts as such Debts become due, or shall admit in writing its inability
to pay its Debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Parent,
the Borrower or any Material Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or

 

39



--------------------------------------------------------------------------------

seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for substantially all of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Parent, the
Borrower or any Material Subsidiary shall take any corporate action to authorize
any of the actions set forth above in this subsection (f); or

(g)    Any money judgment, writ or warrant of attachment or similar process
against any Obligor, any Material Subsidiary or any of their respective assets
in an amount in excess of $250,000,000 (exclusive of any amount covered by a
nationally recognized financially sound insurer that has received notice of the
claim to which such money judgment, writ or warrant of attachment or similar
process relates and has not denied coverage or otherwise denied liability in
respect thereof) is entered and shall remain undischarged, unvacated, unbonded
or unstayed for a period of 30 days or, in any case, within five days of any
pending sale or disposition of any asset pursuant to any such process; or

(h)    From and after the Fox Acquisition Closing Date, the Guaranty shall for
any reason be terminated by the Guarantor or cease to be in full force and
effect or to be valid and binding on the Guarantor, or the enforceability
thereof shall be contested by the Guarantor;

then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Parent, (A) declare
the obligation of each Lender to make Advances to be terminated, whereupon the
same shall forthwith terminate and/or (B) declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Obligor; provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Federal Bankruptcy Code, (A) the obligation of
each Lender to make Advances shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by each Obligor.

ARTICLE VII

THE DESIGNATED AGENT

SECTION 7.01 Authorization and Action. (a)    Each Lender hereby appoints and
authorizes the Designated Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Designated
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action that, in its opinion, exposes the Designated Agent to personal liability
or which is contrary to this Agreement or applicable law. The Designated Agent
agrees to give to each Lender prompt notice of each notice given to it by any
Loan Party pursuant to the terms of this Agreement. The Designated Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default, or any event that with the giving of notice or passage of
time or both would constitute an Event of Default, has occurred and is
continuing (and it is understood and agreed that the use of the term “agent”
herein with reference to the Designated Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties).

 

40



--------------------------------------------------------------------------------

(b)    The Designated Agent may perform any of its duties and exercise its
rights and powers hereunder through any of its Affiliates. Notwithstanding
anything herein to the contrary, the exculpatory provisions of this Article VII
and the provisions of Sections 8.04 and 8.08 shall apply to any such Affiliate
of the Designated Agent and the Designated Agent shall remain responsible for
the performance of such duties.

(c)    The Co-Administrative Agents, the Co-Syndication Agents, the
Co-Documentation Agents and the Joint Lead Arrangers and Joint Book Managers
named on the cover of this Agreement shall have no duties under this Agreement
other than those afforded to them in their capacities as Lenders, and each
Lender hereby acknowledges that the Co-Administrative Agents, the Co-Syndication
Agents, the Co-Documentation Agents and the Joint Lead Arrangers and Joint Book
Managers have no liability under this Agreement other than those assumed by them
in their capacities as Lenders.

SECTION 7.02 Exculpatory Provisions; Designated Agent’s Reliance. Neither the
Designated Agent nor any of its directors, officers, agents or employees shall
be liable to any Lender for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Designated Agent: (i) may treat the Lender which made any
Advance as the holder of the Debt resulting therefrom until the Designated Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.20, as the case may be, or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 8.07; (ii) may consult with legal counsel (including
counsel for any Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall be deemed not to have knowledge of any Event of Default,
or any event that with the giving of notice or passage of time or both would
constitute an Event of Default, unless and until written notice thereof (stating
that it is a “notice of default”) is given to the Designated Agent by any Loan
Party or any Lender and shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of any Loan Party or to inspect the property
(including the books and records) of any member of the Consolidated Group;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any instrument or document furnished pursuant hereto; (vi) shall not have any
duty to ascertain or to inquire as to whether any Lender is a Defaulting Lender;
and (vii) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be received by telecopier or e-mail) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 7.03 The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity. The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with the Parent or
any of its Affiliates and any Person who may do business with or own securities
of the Parent or any of its Affiliates, all as if the Designated Agent were not
the Designated Agent and without any duty to account therefor to the Lenders.

 

41



--------------------------------------------------------------------------------

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent, any
Co-Administrative Agent, Co-Syndication Agent, Co-Documentation Agent, Joint
Lead Arranger or Joint Book Manager named on the cover of this Agreement or any
other Lender and based on the financial statements referred to in
Section 4.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Designated Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

SECTION 7.05 Indemnification. The Lenders severally agree to indemnify the
Designated Agent (to the extent not reimbursed by the Obligors but without
affecting any Obligor’s obligations with respect thereto), ratably according to
the respective principal amounts of Advances then owing to each of them (or, if
no Advances are at the time outstanding or if any Advances are then owing to
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Designated Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Designated Agent
under this Agreement in its capacity as such; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Designated Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Designated
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Designated Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal or
bankruptcy proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Designated Agent
is not reimbursed for such expenses by the Obligors.

SECTION 7.06 Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Parent and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right (with the consent of the Parent unless an Event of Default has
occurred and is continuing) to appoint a successor Designated Agent (which shall
be a Lender). If no successor Designated Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Designated Agent’s giving of notice of resignation, then the
retiring Designated Agent may, on behalf of the Lenders, appoint a successor
Designated Agent. Any successor Designated Agent appointed hereunder shall be a
commercial bank organized or licensed under the laws of the United States or of
any State thereof, or an Affiliate of any such commercial bank, having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Designated Agent hereunder by a successor Designated Agent,
such successor Designated Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Designated Agent, and the retiring Designated Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Designated
Agent’s resignation hereunder as Designated Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Designated Agent under this Agreement.

SECTION 7.07 Enforcement of the Guaranty.

(a)    Each Guaranty Beneficiary hereby agrees that, notwithstanding anything to
the contrary in Article IX hereof, no Guaranty Beneficiary shall have any right
individually to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies under the Guaranty may be

 

42



--------------------------------------------------------------------------------

exercised solely by the Designated Agent, for the benefit of the Guaranty
Beneficiaries, in accordance with the terms thereof, and that each Guaranty
Beneficiary hereby authorizes the Designated Agent to be the agent for and
representative of the Guaranty Beneficiaries with respect to the Guaranty and to
exercise all such powers, rights and remedies on its behalf.

SECTION 7.08 Certain Lender Representations, Etc.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Designated Agent and the institutions named as
Co-Administrative Agents, Co-Syndication Agents, Co-Documentation Agents,
Managing Agents, Joint Lead Arrangers and Joint Book Managers on the cover page
of this Agreement and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any member of the Consolidated Group, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Designated Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) of the immediately
preceding clause (a) is true with respect to a Lender or (2) such Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Designated Agent and the institutions named as Co-Administrative
Agents, Co-Syndication Agents, Co-Documentation Agents, Managing Agents, Joint
Lead Arrangers and Joint Book Managers on the cover page of this Agreement and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any member of the Consolidated Group, that the Designated

 

43



--------------------------------------------------------------------------------

Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in administration of and performance
of the Advances, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Designated Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

(c)    The Designated Agent and the institutions named as Co-Administrative
Agents, Co-Syndication Agents, Co-Documentation Agents, Managing Agents and
Joint Lead Arrangers and Joint Book Managers on the cover page of this Agreement
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Advances, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Advances or the Commitments for an amount less than the
amount being paid for an interest in the Advances or the Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, etc. Except as provided in Sections 2.08(e) and 8.13,
no amendment or waiver of any provision of this Agreement, or consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders and each Loan
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall: (a) waive any of the conditions specified
in Section 3.01 or 3.02 without the written consent of each Lender, (b) increase
or extend the scheduled date of the expiration of the Commitments without the
written consent of each affected Lender, (c) reduce the principal of, or
interest on, the Advances or the fees payable hereunder without the written
consent of each affected Lender, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances (other than as provided in
Section 2.20 or 2.22) or any fee without the written consent of each affected
Lender, (e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of Advances, or the number of Lenders which shall be required
for the Lenders or any of them to take any action hereunder without the written
consent of each Lender, (f) from and after the Fox Acquisition Closing Date,
release (except as expressly provided in Section 9.03) the Guarantor from the
Guaranty (including by limiting liability in respect thereof) without the
written consent of each Lender or (g) amend this Section 8.01 without the
written consent of each Lender (it being understood that, for purposes of this
proviso, “Lender” shall not include the Borrower or any of its

 

44



--------------------------------------------------------------------------------

Affiliates, if a Lender, at the time of any such amendment, waiver or consent);
provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Designated Agent, in addition to the Lenders required
above to take such action, affect the rights or duties of the Designated Agent
under this Agreement or any Note and (ii) notwithstanding anything to the
contrary in this Section 8.01, any provision of this Agreement may be amended by
an agreement in writing entered into by the Designated Agent and the Parent to
cure any ambiguity, omission, defect or inconsistency arising in connection with
the consummation of, or otherwise in connection with, the Fox Acquisition
Transactions or the Borrower becoming a subsidiary of the Guarantor.

SECTION 8.02 Notices, etc. (a)    All notices and other communications provided
for hereunder shall, except as otherwise expressly provided for herein, be in
writing (including e-mail and telecopier communication) and mailed, e-mailed,
telecopied or delivered, if to the Borrower, at its address at:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Treasurer

Telecopier Number: (818) 563-1682

Email: corp.finance@disney.com;

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0523

Attention: Treasury Operations

Telecopier Number: (818) 843-7921

Email: corp.cash.management.group@disney.com;

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Associate General Counsel, Corporate Legal Department

Telecopier Number: (818) 560-1823;

if to the Guarantor, at its address at:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Treasurer

Telecopier Number: (818) 563-1682

Email: corp.finance@disney.com;

 

45



--------------------------------------------------------------------------------

with a copy to:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0523

Attention: Treasury Operations

Telecopier Number: (818) 843-7921

Email: corp.cash.management.group@disney.com;

with a copy to:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Associate General Counsel, Corporate Legal Department

Telecopier Number: (818) 560-1823;

if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto or in the Assumption Agreement or in the Assignment and Acceptance
pursuant to which it became a Lender, as the case may be; and if to the
Designated Agent, at its address at:

Citibank, N.A.

1615 Brett Road

New Castle, Delaware 19720

Attention: Bank Loan Syndications

Telecopier Number: (646) 274-5080

Email: GLAgentOfficeOps@citi.com;

with a copy to:

Citigroup Global Markets Inc.

390 Greenwich Street

New York, NY 10013

Attention: Robert F. Parr

Phone Number: (212) 816-8489

Telecopier Number: (646) 291-1781

Email: robert.f.parr@citi.com;

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or 5.01(e)(ii) shall be delivered to
the Designated Agent as specified in Section 8.02(b) or as otherwise specified
to the Parent by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VII shall not be effective until received by the Designated Agent. Delivery
by telecopier, e-mail or other electronic means of an executed counterpart of
any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

 

46



--------------------------------------------------------------------------------

(b)    Each Loan Party agrees that the Designated Agent may make materials
required to be delivered pursuant to Section 5.01(e)(i) and 5.01(e)(ii), as well
as any other written information, documents, instruments (other than the Notes)
and other material relating to any member of the Consolidated Group or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Debtdomain or a substantially similar
electronic system (the “Platform”). Each Loan Party acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Designated Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Designated Agent or any of its
Affiliates in connection with the Platform.

(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

SECTION 8.04 Costs and Expenses. (a)    The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent and each Lender, if any, in connection with
the enforcement (whether through legal proceedings or otherwise) of this
Agreement and the other instruments and documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a); provided, that any such costs and expenses
consisting of fees and expenses of counsel shall be limited to the actual,
reasonable and documented fees and expenses of one counsel for the Designated
Agent and no more than one additional counsel for the Lenders as a group
(together with (i) such local counsel, limited in each case to one such local
counsel for the Designated Agent and one such local counsel for the Lenders as a
group per jurisdiction, that may be reasonably required by the Designated Agent
or the Lenders and (ii) if any Lender shall have reasonably concluded (based
upon the advice of counsel) that its representation by counsel for the Lenders
creates a conflict of interest for such counsel, such separate counsel as such
Lender may reasonably require).

(b)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to

 

47



--------------------------------------------------------------------------------

Section 6.01 or for any other reason (other than by reason of a payment pursuant
to Section 2.12), the Borrower shall, within five Business Days of demand by any
Lender (with a copy of such demand to the Designated Agent), pay to such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses which it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund or maintain such Advance. All obligations of the Borrower
under this Section 8.04 shall survive the making and repayment of the Advances
and the termination of this Agreement.

SECTION 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of any Obligor against
any and all of the obligations of such Obligor now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Parent and the Designated
Agent after any such set-off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.

SECTION 8.06 Binding Effect. This Agreement shall become effective as specified
in Section 3.01 and, thereafter, shall be binding upon and inure to the benefit
of each Loan Party, the Designated Agent and each Lender and their respective
successors and permitted assigns, except that no Loan Party shall have any right
to assign its rights hereunder or any interest herein without the prior written
consent of each Lender (and any attempted assignment by any Loan Party without
such consent shall be null and void).

SECTION 8.07 Assignments and Participations. (a)    Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount (without duplication) of the Commitment and the
pro-rata share of outstanding Advances of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance) shall not be less than $5,000,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Designated Agent and the Borrower) or an
integral multiple of $500,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee and (iv) the parties to each such assignment
(other than the Borrower) shall execute and deliver to the Designated Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, provided that the
Designated Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than any rights
such

 

48



--------------------------------------------------------------------------------

Lender assignor may have under Sections 2.11, 2.14, 8.04 and 8.08) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any member of the
Consolidated Group or the performance or observance by any Loan Party of any of
its obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(c), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Designated Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Designated Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Designated Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(c)    The Designated Agent shall maintain a copy of each Assignment and
Acceptance and each Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Loan Parties, the
Designated Agent and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Loan Party or any Lender at
any reasonable time and from time to time upon reasonable prior notice to the
Designated Agent.

(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(e)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Loan Parties, the Designated Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) such Lender shall not agree in any

 

49



--------------------------------------------------------------------------------

participation agreement with any participant or proposed participant to obtain
the consent of such participant before agreeing to the amendment, modification
or waiver of any of the terms of this Agreement or any Note before consenting to
any action or failure to act by the Borrower or any other party hereunder or
under any Note, or before exercising any rights it may have in respect thereof,
unless such amendment, modification, waiver, consent or exercise would
(A) increase or extend the scheduled expiration of the amount of such
participant’s portion of such Lender’s Commitment, (B) reduce the principal
amount of or rate of interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement, or (C) postpone any date fixed for any
payment of principal of or interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a participant’s interest in any
Commitments, Advances, Notes or its other obligations under this Agreement) to
any Person except to the extent that such disclosure is requested by such Person
and is necessary to establish that such Commitment, Advance, Note or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Designated Agent (in its capacity as Designated Agent) shall have
no responsibility for maintaining a Participant Register.

(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Loan Party furnished to such Lender by or on behalf of any Loan
Party in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to any Loan Party
received by it from such Lender in accordance with the terms of Section 8.09(a).

(g)    No participation or assignment hereunder shall be made in violation of
the Securities Act of 1933, as amended from time to time, or any applicable
state securities laws, and each Lender hereby represents that it will make any
Advance for its own account in the ordinary course of its business and not with
a view to the public distribution or sale thereof.

(h)    Anything in this Agreement to the contrary notwithstanding, any Lender
may at any time assign or create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note issued to it hereunder) in favor of any Federal Reserve
Bank or any foreign central bank having authority over such Lender in accordance
with Regulation A of the Board of Governors of the Federal Reserve System (or
any successor regulation thereto), any applicable operating circular of such
Federal Reserve Bank or any other regulation issued by the applicable foreign
central bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 8.08 Indemnification. The Borrower agrees to indemnify and hold harmless
the Designated Agent, each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of

 

50



--------------------------------------------------------------------------------

counsel) that may be incurred by or asserted against any Indemnified Party, in
each case arising out of or in connection with or by reason of, or in connection
with the preparation for a defense of, any investigation, litigation or
proceeding (whether or not an Indemnified Party is a party thereto) arising out
of, related to or in connection with the Commitments hereunder or the Advances
made hereunder or any transactions in connection herewith, including, without
limitation, any transaction in which any proceeds of the Advances are, or are
proposed to be, applied (collectively, the “Indemnified Matters”); provided that
the Borrower shall have no obligation to any Indemnified Party under this
Section 8.08 with respect to (i) matters for which such Indemnified Party has
been reimbursed by or on behalf of the Borrower pursuant to any other provision
of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any non-monetary relief to any Person to be
performed by such Indemnified Party. If the Borrower so elects, it shall
promptly assume the defense of such action, including the employment of counsel
(reasonably satisfactory to such Indemnified Party) and payment of expenses.
Such Indemnified Party shall have the right to employ its or their own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and any Loan Party creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower). Anything in this
Section 8.08 to the contrary notwithstanding, the Borrower shall not be liable
for the fees and expenses of more than one counsel for any Indemnified Party in
any jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent. All obligations of the
Borrower under this Section 8.08 shall survive the making and repayment of the
Advances and the termination of this Agreement. This Section 8.08 shall not
apply with respect to any Taxes indemnified under Section 2.14 or any Excluded
Taxes.

SECTION 8.09 Confidentiality. (a)    None of the Designated Agent or the Lenders
may disclose to any Person any confidential, proprietary or non-public
information of any Loan Party or any member of the Consolidated Group furnished
to the Designated Agent or the Lenders by any member of the Consolidated Group
(such information being referred to collectively herein as the “Borrower
Information”), except that each of the Designated Agent and each of the Lenders
may disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents, auditors and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority or self-regulatory
body, (iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 8.09(a), to any assignee of or participant in, or
any prospective assignee of or participant in, any of

 

51



--------------------------------------------------------------------------------

its rights or obligations under this Agreement, (vii) to the extent such
Borrower Information (A) is or becomes generally available to the public on a
non-confidential basis, other than as a result of a breach of this
Section 8.09(a) by the Designated Agent or such Lender, or (B) is or becomes
available to the Designated Agent or such Lender on a non-confidential basis
from a source other than the Parent, its Affiliates or their respective
officers, directors, agents, auditors and advisors, provided such source is not
bound by a confidentiality agreement or other legal or fiduciary obligations of
secrecy with the Parent or its Affiliates with respect to the Borrower
Information, and (viii) with the consent of the Parent.

(b)    Each Loan Party agrees to maintain the confidentiality of any rate
provided by an individual Reference Bank hereunder for purposes of setting the
Eurocurrency Rate (and the name of such Reference Bank), except (i) to its and
its Affiliates’ employees, officers, directors, agents, auditors and advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially the same terms as provided
herein), (ii) as consented to by the applicable Reference Bank, (iii) to the
extent requested by any regulatory authority or self-regulatory body, (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 8.09(b) by any Loan Party, or
(B) is or becomes available to any Loan Party on a non-confidential basis from a
source other than the applicable Reference Bank, provided, to its knowledge,
such source is not bound by a confidentiality agreement or other legal or
fiduciary obligations of secrecy with such Reference Bank with respect to the
rate. Notwithstanding the foregoing, it is understood that each Loan Party may
disclose to any Lender the average of the rates quoted by the Reference Banks
that provide rate quotes in connection with any determination of the
Eurocurrency Rate.

SECTION 8.10 Patriot Act. Each Lender and the Designated Agent hereby notifies
each Loan Party that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow it to identify each Loan Party in accordance
with the Patriot Act. Each Loan Party shall promptly provide such information
upon request by any Lender or the Designated Agent.

SECTION 8.11 Judgment. (a)    If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.

(b)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Designated Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be) of any sum adjudged to be
due in such other

 

52



--------------------------------------------------------------------------------

currency, such Lender or the Designated Agent (as the case may be) may, in
accordance with normal banking procedures, purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Designated
Agent (as the case may be) in the applicable Primary Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or the Designated Agent (as the case may be) against such
loss, and if the amount of the applicable Primary Currency so purchased exceeds
such sum due to such Lender or the Designated Agent (as the case may be) in the
applicable Primary Currency, such Lender or the Designated Agent (as the case
may be) agrees to remit to the Borrower such excess.

SECTION 8.12 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against any Loan Party with respect to this Agreement or any
instrument or other documents delivered hereunder may be brought in any state or
Federal court in the Borough of Manhattan in the State of New York, and by
execution and delivery of this Agreement, each Loan Party accepts, for itself
and in connection with its properties, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
or any instrument or other document delivered hereunder from which no appeal has
been taken or is available. Each Loan Party agrees to receive service of process
in any such proceeding in any such court at its office at 77 West 66th Street,
15th Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such
other address in the Borough of Manhattan in the State of New York as the Parent
shall notify the Designated Agent from time to time) and, if any Loan Party ever
ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, or any other address in the State
of New York communicated by Corporation Service Company to the Designated Agent,
as its agent to receive on its behalf service of all process in any such
proceeding in any such court, such service being hereby acknowledged by each
Loan Party to be effective and binding service in every respect.

SECTION 8.13 Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 8.01) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.

SECTION 8.14 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 8.15 Execution in Counterparts; Interpretation. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement. A full set of executed
counterparts of this Agreement shall be lodged with the Designated Agent and the
Parent. Any Notes issued hereunder shall be delivered in original hard copy to
the Lender requesting such Note. This Agreement and the Notes constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under any commitment advices with respect
to the credit facility established hereby submitted by any Lender (but do not
supersede any provisions of any fee letter executed by any Loan Party in
connection with this Agreement).

 

53



--------------------------------------------------------------------------------

SECTION 8.16 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

SECTION 8.17 No Fiduciary Relationship. Each Loan Party, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Designated Agent, the Lenders and their Affiliates are acting pursuant to a
contractual relationship on an arm’s-length basis, and the parties hereto do not
intend that the Designated Agent, the Lenders or their Affiliates act or be
responsible as a fiduciary to any Loan Party, its management, stockholders,
creditors or any other Person. Each of the Loan Parties, the Designated Agent,
the Lenders and their Affiliates expressly disclaims any fiduciary relationship
and agrees they are each responsible for making their own independent judgments
with respect to any transactions entered into between them.

SECTION 8.18 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Loan Party or the Designated Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information with respect to any Loan
Party, its subsidiaries or their securities. Each Lender represents to each Loan
Party and the Designated Agent that (i) it has developed compliance procedures
regarding the use of such material non-public information and that it will
handle such material non-public information in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

SECTION 8.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
(exercised in accordance with the relevant Bail-In Legislation) and consents to
and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, subject to the right of such recipient to
decline ownership of such shares or other instruments of ownership, in which
case, subject as provided in the relevant Bail-In Legislation, any such
liability may be reduced or cancelled, as the case may be, to the same extent as
if such shares or other instruments of ownership had been accepted; or

 

54



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 8.20 Waiver of Notice Period in Connection with Termination of Existing
Credit Agreement. Upon the effectiveness of this Agreement, the Existing Credit
Agreement (except for the indemnification, yield protection and confidentiality
provisions contained therein), and all Commitments under and as defined in the
Existing Credit Agreement, are hereby terminated. Each Lender that is a party to
the Existing Credit Agreement hereby waives the three Business Days’ notice
required for the termination of the Commitments thereunder.

 

55



--------------------------------------------------------------------------------

ARTICLE IX

GUARANTY

SECTION 9.01 The Guaranty. The Guarantor hereby irrevocably and unconditionally
guarantees, from and after the Fox Acquisition Closing Date, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of all obligations of the Borrower under this Agreement and the other
Loan Documents, including, without limitation, (i) the principal of and interest
on each Advance made to the Borrower and (ii) all other amounts payable by the
Borrower under this Agreement and the other Loan Documents, including, without
limitation, all fees, expenses, reimbursements, indemnities and other monetary
obligations, whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, including monetary obligations incurred under this Agreement or
any other Loan Document during the pendency of any bankruptcy, insolvency,
receivership or other similar process, regardless of whether allowed or
allowable in such proceeding (all of the foregoing being referred to
collectively as the “Guaranteed Obligations”). Upon the failure by the Borrower
to pay punctually when due any such amount, subject to any applicable grace or
notice and cure period, the Guarantor agrees that, from and after the Fox
Acquisition Closing Date, it shall forthwith pay such amount at the place and in
the manner specified in this Agreement. The Guarantor hereby agrees that, from
and after the Fox Acquisition Closing Date, the Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

SECTION 9.02 Guaranty Unconditional. The obligations of the Guarantor under the
Guaranty shall, from and after the Fox Acquisition Closing Date, be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations, in each case other than
the payment in full in cash of the Guaranteed Obligations (other than contingent
obligations that have not yet arisen);

(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby; provided that the Guarantor has
consented to any such modification, amendment or supplement in writing if its
consent thereto is otherwise required under this Agreement or the other Loan
Documents;

(c)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or the Guarantor, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any of its assets, in each case other than the payment in full in
cash of the Guaranteed Obligations (other than contingent obligations that have
not yet arisen);

(d)    the existence of any claim, setoff or other rights which the Guarantor
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, any Guaranty Beneficiary or any other Person, whether in
connection with the Guaranty or in connection with any unrelated transactions,
provided that nothing in this Article IX shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

(e)    the unenforceability or invalidity of the Guaranteed Obligations or any
part thereof or the lack of genuineness, enforceability or validity of any
agreement relating thereto, or any other invalidity or unenforceability relating
to or against the Borrower or any other guarantor of any of the Guaranteed
Obligations (other than any defense that the Borrower has for payment in full in
cash of the Guaranteed Obligations (other than contingent obligations that have
not yet arisen)) for any reason related

 

56



--------------------------------------------------------------------------------

to this Agreement or any other Loan Document, or any provision of applicable
law, decree, order or regulation purporting to prohibit the payment by the
Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations; or

(f)    any other act or omission to act or delay of any kind by the Borrower,
any Guaranty Beneficiary or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 9.02, constitute
a legal or equitable discharge of the Guarantor’s obligations under this Article
IX or otherwise reduce, release, prejudice or extinguish its liability under the
Guaranty, in each case other than the payment in full in cash of the Guaranteed
Obligations (other than contingent obligations that have not yet arisen) or
performance by the Borrower of its obligations under this Agreement and the
other Loan Documents.

SECTION 9.03 Continuing Guaranty; Discharge and Reinstatement. From and after
the Fox Acquisition Closing Date, the Guarantor’s obligations under this Article
IX shall constitute a continuing and irrevocable guarantee of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations shall have been paid in full in cash (other
than contingent obligations that have not yet arisen) and the Commitments shall
have terminated or expired, at which time, subject to all the foregoing
conditions, the obligations of the Guarantor under the Guaranty shall
automatically terminate. If at any time any payment of the principal of or
interest on any Advance or any other Guaranteed Obligation (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower (including pursuant to any settlement entered into by any
Guaranty Beneficiary in its discretion), the Guarantor’s obligations under the
Guaranty with respect to such payment shall be reinstated as though such payment
had been due but not made at such time.

SECTION 9.04 Waivers. The Guarantor irrevocably waives acceptance of the
Guaranty, presentment, demand or action on delinquency, protest, the benefit of
any statute of limitations and, to the fullest extent permitted by law, any
notice not provided for in this Agreement or under any other Loan Document, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other guarantor of the Guaranteed Obligations or any
other Person. Notwithstanding anything to the contrary in this Article IX, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:

(a)    any right it may have to revoke the Guaranty as to future indebtedness or
notice of acceptance hereof;

(b)    (i) notice of acceptance of the Guaranty; (ii) notice of any Advances or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (iii) notice of the amount
of the Guaranteed Obligations, subject, however, to the Guarantor’s right to
make inquiry of the Guaranty Beneficiaries to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of the Borrower or of any other fact that might
increase the Guarantor’s risk hereunder; (v) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents, other than demand for payment under the Guaranty; (vi) notice of any
Event of Default or any event or condition that constitutes, or upon notice,
lapse of time or both would constitute, an Event of Default; and (vii) all other
notices (except if such notice is expressly required to be given to the
Guarantor hereunder) and demands to which the Guarantor might otherwise
expressly be entitled; and

 

57



--------------------------------------------------------------------------------

(c)    its right, if any, to require any Guaranty Beneficiary or any other
Person to institute suit against, or to exhaust any rights and remedies which
any Guaranty Beneficiary or any other Person have or may have against, any third
party.

SECTION 9.05 Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under the Guaranty until all of the Guaranteed
Obligations and any amounts payable under the Guaranty have been paid in full in
cash (other than contingent obligations that have not yet arisen) and all
Commitments have terminated. If any amounts are paid to the Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guaranty Beneficiaries and shall forthwith be paid to
such Persons to reduce the amount of the Guaranteed Obligations, whether matured
or unmatured.

SECTION 9.06 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of this Agreement or any other Loan Document shall
nonetheless be payable by the Guarantor under the Guaranty forthwith on demand
by the Designated Agent.

SECTION 9.07 Taxes. The Guarantor agrees that the provisions of Section 2.14
shall be applicable, mutatis mutandis, to all payments required to be made by
the Guarantor under the Guaranty, as if each reference in such Section to the
Borrower were a reference to the Guarantor.

[Remainder of Page Intentionally Left Blank]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.

 

THE WALT DISNEY COMPANY, as Borrower

by

 

/s/ Jonathan S. Headley

Name:

  Jonathan S. Headley

Title:

  Senior Vice President, Treasurer and Corporate Real Estate

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

TWDC HOLDCO 613 CORP., as Guarantor

by

 

/s/ Jonathan S. Headley

Name:

  Jonathan S. Headley

Title:

  Treasurer

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., individually and as

Designated Agent,

by

 

/s/ Michael Vondriska

Name:

  Michael Vondriska

Title:

  Vice President

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF

THE WALT DISNEY COMPANY

Name of Lender:

JP MORGAN CHASE BANK, N.A.

by

 

/s/ Bruce Borden

Name:

  Bruce Borden

Title:

  Executive Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF

THE WALT DISNEY COMPANY

BNP Paribas

by

 

/s/ Nicole Rodriguez

Name:

  Nicole Rodriguez

Title:

  Director

by

 

/s/ Christopher Sked

Name:

  Christopher Sked

Title:

  Managing Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF

THE WALT DISNEY COMPANY

Name of Lender:

DEUTSCHE BANK AG NEW YORK BRANCH

by

 

/s/ Ming K. Chu

Name:

  Ming K. Chu

Title:

  Director For any Lender requiring a second signature line:

by

 

/s/ Virginia Cosenza

Name:

  Virginia Cosenza

Title:

  Vice President

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF

THE WALT DISNEY COMPANY

Name of Lender:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

by

 

/s/ William O’Daly

Name:

  William O’Daly

Title:

  Authorized Signatory

by

 

/s/ Andrew Griffin

Name:

  Andrew Griffin

Title:

  Authorized Signatory

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY Name of Lender:

GOLDMAN SACHS BANK USA

by

 

/s/ Rebecca Kratz

Name:

  Rebecca Kratz

Title:

  Authorized Signatory

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY Name of Lender:

HSBC Bank USA, N.A.

by

 

/s/ David Wagstaff

Name:

  David Wagstaff

Title:

  Managing Director For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY Name of Lender:

Mizuho Bank, Ltd.

by

 

/s/ Donna DeMagistris

Name:

  Donna DeMagistris

Title:

  Authorized Signatory

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY Name of Lender:

MORGAN STANLEY BANK, N.A.

by

 

/s/ Julie Lilienfeld

Name:

  Julie Lilienfeld

Title:

  Authorized Signatory

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY Name of Lender:

MUFG Bank, Ltd..

by

 

/s/ Dana McDougall

Name:

  Dana McDougall

Title:

  Vice President

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

ROYAL BANK OF CANADA

by

 

/s/ Alfonse Simone

Name:

  Alfonse Simone

Title:

  Authorized Signatory

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

SOCIETE GENERALE

by

 

/s/ Shelley Yu

Name:

  Shelley Yu

Title:

  Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Sumitomo Mitsui Banking Corporation

by

 

/s/ Katsuyuki Kubo

Name:

  Katsuyuki Kubo

Title:

  Managing Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

SUNTRUST BANK

by

 

/s/ Christian Sumulong

Name:

  Christian Sumulong

Title:

  Vice President For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

The Toronto-Dominion Bank, New York Branch

by

 

/s/ Pradeep Mehra

Name:

  Pradeep Mehra

Title:

  Authorized Signatory For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

U.S. BANK NATIONAL ASSOCIATION

by

 

/s/ Steven J. Correll

Name:

  Steven J. Correll

Title:

  Senior Vice President

 

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Agricultural Bank of China Ltd., New York Branch

by

 

/s/ Nelson Chou

Name:

  Nelson Chou

Title:

  Head of Corporate Banking

 

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Banco Santander, S.A., New York Branch

by

 

/s/ Rita Walz-Cuccioli

Name:

  Rita Walz-Cuccioli

Title:

 

Executive Director

Banco Santander, S.A., New York Branch

 

For any Lender requiring a second signature line:

by

 

/s/ Terence Corcoran

Name:

  Terence Corcoran

Title:

 

Executive Director

Banco Santander, S.A., New York Branch

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Bank of China, Los Angeles Branch

by

 

/s/ Yong Ou

Name:

  Yong Ou

Title:

  SVP & Deputy Branch Manager

 

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Industrial and Commercial Bank of China Ltd.,

New York Branch

by

 

/s/ Dayi Liu

Name:

  Dayi Liu

Title:

  Executive Director

 

For any Lender requiring a second signature line:

by

 

/s/ Tony Huang

Name:

  Tony Huang

Title:

  Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

ING Bank N.V., Dublin Branch

by

 

/s/ Barry Fehily

Name:

  Barry Fehily

Title:

  Managing Director

 

For any Lender requiring a second signature line:

by

 

/s/ Ciaran Dunne

Name:

  Ciaran Dunne

Title:

  Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Standard Chartered Bank

by

 

/s/ Daniel Mattern

Name:

  Daniel Mattern

Title:

 

Associate Director

Standard Chartered Bank

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Bank of America, N.A.

by

 

/s/ Kyle Oberkrom

Name:

  Kyle Oberkrom

Title:

  Associate

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Bayererische Landesbank, New York Branch

by

 

/s/ Varbin Staykoff

Name:

  Varbin Staykoff

Title:

  Senior Director

 

For any Lender requiring a second signature line:

by

 

/s/ Gina Sandella

Name:

  Gina Sandella

Title:

  Vice President

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Commerzbank AG, New York Branch

by

 

/s/ Mathew Ward

Name:

  Mathew Ward

Title:

  Director

 

For any Lender requiring a second signature line:

by

 

/s/ Francesca Wilson

Name:

  Francesca Wilson

Title:

  Assistant Vice President

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Fifth Third Bank

by

 

/s/ Marisa Lake

Name:

  Marisa Lake

Title:

  Officer

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender: Svenska Handelsbanken AB (publ),

New York Branch

by

 

/s/ Steve Cox

Name:

  Steve Cox

Title:

  Sr. Vice President

 

For any Lender requiring a second signature line:

by

 

/s/ Nancy D’Albert

Name:

  Nancy D’Albert

Title:

  Vice President

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

The Northern Trust Company

by

 

/s/ Molly Drennan

Name:

  Molly Drennan

Title:

  Senior Vice President

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

UniCredit Bank AG, New York Branch

by

 

/s/ Douglas Riahi

Name:

  Douglas Riahi

Title:

  Managing Director

by

 

/s/ Betsy Briggs

Name:

  Betsy Briggs

Title:

  Associate Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Wells Fargo Bank, N.A.

by

 

/s/ Vanessa Sheh Meyer

Name:

  Vanessa Sheh Meyer

Title:

  Managing Director

by

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
THE 364-DAY CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2018, OF
THE WALT DISNEY COMPANY

Name of Lender:

 

Westpac Banking Corporation

by

 

/s/ David Arthurson

Name:

  David Arthurson

Title:

  Director

 

SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT